 



Exhibit 10.70
 
 
ACADIA TARRYTOWN LLC,
formerly known as
Acadia-Noddle Tarrytown Development Co., LLC
TO
ANGLO IRISH BANK CORPORATION PLC
 
MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT
 

             
 
  Dated:   As of October 30, 2007    
 
  Location:   124-134 Wildey Street    
 
  County:   Westchester    
 
  Town:   Greenburgh    
 
  Village:   Tarrytown    
 
  Section:   1    
 
  Sheet:   2    
 
  Lots:   P25 and P25B    

RECORD AND RETURN TO:
Sullivan & Worcester LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: Hugh P. Finnegan, Esq.
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
Section 1.
  Definitions
 
   
Section 2.
  Consolidation; Spreader; Granting Clause
 
   
Section 3.
  Obligations Secured
 
   
Section 4.
  Representations and Warranties
 
   
Section 5.
  Mortgagor’s Covenants
 
   
5.1
  Title
5.2
  Payment and Performance of Obligations
5.3
  Insurance
5.4
  Payment of Taxes and Liens
5.5
  Insurance and Tax Deposits
5.6
  Maintenance and Inspections
5.7
  Alterations and Additions
5.8
  Management and Operation
5.9
  Compliance with Laws and Restrictions
5.10
  Hazardous Waste
5.11
  Condemnation
5.12
  Records and Financial Statements
5.13
  Alienation
5.14
  Senior or Junior Indebtedness
5.15
  Preservation of Easements, Licenses and Zoning
5.16
  Mortgagee’s Right to Pay or Perform Mortgagor’s Covenants
5.17
  Proceedings and Indemnification
5.18
  Further Assurances
5.19
  Expenses
5.20
  Required Repairs
5.21
  Estoppel Certificates
5.22
  Undertakings
 
   
Section 6.
  Assignment of Leases and Rents
 
   
Section 7.
  Security Agreement
 
   
Section 8.
  Events of Default
 
   
Section 9.
  Remedies
 
   
9.1
  Rights upon Default
9.2
  Right to Release and Negotiate

1



--------------------------------------------------------------------------------



 



     
9.3
  Mortgagor to Surrender Possession
9.4
  Rights under UCC
 
   
Section 10.
  Miscellaneous
 
   
10.1
  Notices
10.2
  Captions
10.3
  Modifications
10.4
  Non-Waiver
10.5
  Cumulative Nature of Rights and Remedies
10.6
  Limitation of Third-Party Rights
10.7
  Interpretation
10.8
  Assignability of Mortgagee’s Interest
10.9
  Integration
10.10
  Singular Includes Plural
10.11
  Severability
10.12
  Governing Law
10.13
  Incorporation of Exhibits
10.14
  Successors and Assigns Bound
10.15
  Waiver of Jury Trial
 
   
Section 11.
  New York Provisions.
 
   
11.1
  Non-Residential Property
11.2
  Trust Fund
11.3
  Maximum Amount Secured

Signature of Mortgagor
Acknowledgment(s)

2



--------------------------------------------------------------------------------



 



MORTGAGE CONSOLIDATION AND MODIFICATION AGREEMENT
     This Mortgage Consolidation and Modification Agreement, dated as of this
30th day of October, 2007, is made by ACADIA TARRYTOWN LLC, formerly known as
Acadia-Noddle Tarrytown Development Co., LLC, a New York limited liability
company, having an address at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue,
Suite 260, White Plains, New York 10605, (“Mortgagor”) in favor of ANGLO IRISH
BANK CORPORATION PLC, a banking corporation organized under the laws of the
Republic of Ireland having its principal place of business at Stephen Court,
18/21 St. Stephen’s Green, Dublin 2, Ireland (“Mortgagee”).
RECITALS:
     WHEREAS, Mortgagor is the owner of the fee estate in the premises described
in Exhibit A attached hereto (the “Premises”) and Mortgagee is the owner and
holder of certain mortgages covering the fee estate of Mortgagor in the
Premises, as more particularly described in Exhibit C attached hereto
(collectively, the “Existing Mortgages”) and of the notes, bonds or other
obligations secured thereby, as more particularly described in Exhibit C
attached hereto (collectively, the “Existing Notes”);
     WHEREAS, there is, prior to the execution of the note and the mortgage
dated the date hereof, presently owing on the Existing Notes and the Existing
Mortgages the principal balance of $1,859,478.61 and interest;
     WHEREAS, Mortgagor and Mortgagee have agreed in the manner hereinafter set
forth (a) to spread the Existing Mortgages and the respective liens thereof over
those portions of the Mortgaged Property not already covered thereby, if any,
and (b) to modify the terms and provisions of the Existing Mortgages;
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, Mortgagor hereby represents and warrants to and covenants and
agrees with Mortgagee as follows:
     Section 1. Definitions. Each reference in this Mortgage to the following
terms shall be deemed to have the following meaning:
     Bankruptcy Code: The federal bankruptcy code, 11 U.S.C. § 101 et seq., as
the same now exists or may hereafter be amended.
     Collateral: Collectively, the Personal Property, the Proceeds, the Leases,
Rents and Security Deposits.
     Commitment Letter: Mortgagee’s term sheet, dated September 6, 2007, setting
forth the general terms of the Loan.

3



--------------------------------------------------------------------------------



 



     Continuing Expenses: Normal operating expenses of the Mortgaged Property
that are incurred during the period of any loss due to a casualty with respect
to the Mortgaged Property.
     Cost to Repair: The term “Cost to Repair” is defined in Section 5.3.9
hereof.
     Default Condition: The existence of any Event of Default or the existence
of any condition or state of facts which, with the giving of notice or passage
of time, or both, would constitute an Event of Default.
     Default Rate: The rate of interest payable under the Note at maturity or
upon the occurrence of an Event of Default.
     Deposited Funds: Any and all sums deposited with Mortgagee pursuant to
Section 5.5 hereof for payment of Impositions and insurance premiums.
     Environmental Site Assessment Report: The report, dated October 9, 2007
prepared by ATC Associates Inc. and provided to Mortgagee in connection with the
Loan.
     Event of Default: Any event of default listed in Section 8 hereof.
     Existing Mortgages: The term “Existing Mortgages” is defined in the
Recitals.
     Existing Notes: The term “Existing Notes” is defined in the Recitals.
     Guarantor: The term “Guarantor” shall mean Acadia Strategic Opportunity
Fund, LP.
     Guaranty Documents: The term “Guaranty Documents” shall collectively mean
that certain Non-Recourse Carve Out Guaranty Agreement, dated the date hereof,
executed by Mortgagor and Guarantor in favor of Mortgagee and that certain
Environmental Indemnity Agreement, dated the date hereof, executed by Mortgagor
and Guarantor in favor of Mortgagee.
     Governmental Authority: Each and every national, state and local
governmental body, department, agency or subdivision having jurisdiction over
Mortgagor, any Guarantor or the Mortgaged Property or any part thereof or any
use, operation or occupancy thereof.
     Hazardous Waste: Any “oil,” “hazardous material,” “hazardous wastes” or
“hazardous substances” as defined in the Hazardous Waste Laws, including,
without limitation (whether or not included in the definition contained in the
Hazardous Waste Laws), PCBs, asbestos, radon and other chemicals which would be
materially dangerous to the environment or to human beings.
     Hazardous Waste Laws: Collectively, any present and future federal, state
and local laws, statutes, ordinances, rules, regulations and the like, as well
as common law, relating to protection of human health or the environment,
relating to Hazardous Substances, relating to liability for or costs of
remediation or prevention of releases of Hazardous Substances or relating to
liability for or costs of other actual or threatened danger to human health or
the environment,

4



--------------------------------------------------------------------------------



 



including, but not limited to, the following statutes, as amended, any successor
thereto, and any regulations promulgated pursuant thereto, and any state or
local statutes, ordinances, rules, regulations and the like addressing similar
issues: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act.
     Hedging Agreement: The term “Hedging Agreement” shall mean any swap,
collar, option or similar contract entered into or to be entered into between
the Mortgagor and the Mortgagee in connection with the Loan.
     Impositions: Any and all taxes, assessments, water and sewer charges, and
other charges of whatever nature which may at any time be assessed against,
levied upon or constitute a lien on the whole or any part of the Mortgaged
Property, or which otherwise might become a lien prior to this Mortgage or
otherwise have priority in the distribution of the proceeds of a judicial sale,
and any and all interest, costs or penalties with respect to any and all unpaid
taxes, assessments or charges.
     Improvements: Any and all buildings and improvements now or hereafter
located on the Premises.
     Lease: Each and every agreement providing for use or occupancy of all or
any part of the Mortgaged Property, whether written or oral, whether now
existing or hereafter arising, and any and all amendments, renewals and
extensions thereof including all guaranties thereof.
     Lessee: Any tenant pursuant to a Lease.
     Licenses: Any and all franchises, licenses and permits whether issued by a
Governmental Authority or otherwise, relating to construction on the Premises or
any part thereof, or the use, operation or occupancy of the Premises and
Improvements or any part thereof or any business conducted thereon.
     Loan: The loan evidenced by the Note.
     Loan Documents: Collectively, the Note, the Security Instruments and the
Other Documents.
     Mortgage: The term “Mortgage” is defined in Section 2.2 hereof.
     Mortgaged Property: The term “Mortgaged Property” as defined in Section 2.1
hereof.

5



--------------------------------------------------------------------------------



 



     Net Proceeds: The net amount of all insurance proceeds received by
Mortgagee pursuant to the provisions of this Mortgage as a result of damage or
destruction of the Mortgaged Property, after deducting Mortgagee’s reasonable
costs and expenses, if any, in collecting the same available for the repair and
restoration of the Improvements.
     Note: The term “Note” means that certain Note Consolidation and
Modification Agreement, dated the date hereof, executed by Mortgagor in favor of
Mortgagee in the principal amount of up to $9,800,000.00.
     Obligations: The term “Obligations” as defined in Section 3 hereof.
     Other Documents: Any document, instrument or agreement now or hereafter
securing the Note or executed by Mortgagor or any Other Liable Party in
connection with the Loan, other than the Note and the Security Instruments,
including, without limitation, any Hedging Agreement.
     Other Liable Party: Each and every person, corporation, limited liability
company, partnership or other entity (other than Mortgagor) now or hereafter
liable, absolutely or contingently, for the whole or any part of the
indebtedness evidenced by the Note, including, without limitation, the
Guarantor.
     Permitted Encumbrances: The liens and encumbrances, if any, listed on
Exhibit B attached hereto and incorporated herein by reference and any real
estate taxes and assessments with respect to the Premises and Improvements to
the extent that the same are not yet due and payable.
     Permitted Use: Retail uses permitted by applicable law.
     Personal Property: Any and all fixtures, machinery, equipment and other
personal property of every kind, now or hereafter located in or upon or affixed
to the Premises or Improvements, or any part thereof, or now or hereafter used
or to be used in connection with any present or future operation of the Premises
or Improvements, or any part thereof, and now owned or hereafter acquired by
Mortgagor, or in which Mortgagor now or hereafter has an interest, including,
without limitation, any and all (i) heating, lighting, incinerating,
refrigerating, ventilating, air conditioning, air cooling, lifting, fire
extinguishing, plumbing, cleaning, communications and power equipment and
apparatus, (ii) gas, water and electrical equipment, (iii) elevators,
escalators, switchboards, engines, motors, tanks, pumps, partitions, conduits,
ducts and compressors, (iv) electrical and/or gas appliances, incinerators,
carpeting, furniture and furnishings, draperies, storm windows and doors, and
screens and awnings and (v) Licenses; and any and all renewals of, replacements,
accessions or additions to, substitutions for and proceeds of any and all of the
foregoing.
     Premises: The term “Premises” is defined in the Recitals.
     Proceeds: Any and all proceeds payable or paid for or with respect to any
or as a result of damage or loss to the Premises, Improvements and Personal
Property, or any part thereof,

6



--------------------------------------------------------------------------------



 



including, without limitation, insurance proceeds, and all awards in connection
with any condemnation or other taking of the Premises, Improvements and Personal
Property, or any part thereof, or for conveyance in lieu thereof.
     Rents: Any and all rents and other payments of every kind due or payable
and to become due or payable to Mortgagor by virtue of the Leases, or otherwise
due or payable and to become due or payable to Mortgagor as the result of any
use, possession or occupancy of all or any part of the Mortgaged Property.
     Security Deposits: All tenant security deposits held by or deposited with
Mortgagor or Mortgagee in connection with any of the Leases, whether in the form
of cash, letter of credit or otherwise.
     Security Instruments: (i) this Mortgage, (ii) an Assignment of Leases and
Rents from Mortgagor to Mortgagee of even date herewith, (iii) any guaranty or
indemnity of the obligations of Mortgagor under the Note or any of the other
Loan Documents and (iv) the UCC-1 Financing Statements perfecting the security
interest granted herein.
     Section 2. Consolidation; Spreader; Granting Clause.
     2.1. The Existing Mortgages and the respective liens thereof are hereby
spread over those portions of the Mortgaged Property not already covered
thereby, and for consideration paid and for other good and valuable
consideration, the receipt and legal adequacy of which are hereby acknowledged,
Mortgagor hereby grants, bargains, sells, conveys, transfers and assigns to
Mortgagee, its successors and assigns, forever, WITH MORTGAGE COVENANTS, and
Mortgagor hereby grants to Mortgagee, its successors and assigns a security
interest in and to all of Mortgagor’s right, title and interest, if any, in the
following property, rights and interests (such property, rights and interests
being heretofore and hereinafter collectively referred to as the “Mortgaged
Property”):
          (i) the Premises;
          (ii) the Improvements;
          (iii) the Personal Property;
          (iv) any and all easements, rights of way, privileges, hereditaments
and appurtenances now or hereafter belonging to or inuring to the benefit of the
Premises and/or Improvements or any part thereof, all right, title and interest
of Mortgagor in and to the land lying within any street or roadway adjoining the
Premises or any part thereof, and all right, title and interest of Mortgagor in
and to any now or hereafter vacated streets or roads adjoining the Premises or
any part thereof;
          (v) any and all issues, benefits and profits of the Premises and/or
Improvements;

7



--------------------------------------------------------------------------------



 



          (vi) the Leases, Rents and Security Deposits;
          (vii) the Proceeds;
          (viii) the Deposited Funds;
          (ix) any and all records and books of account now or hereafter
maintained by Mortgagor in connection with the operation of the Premises,
Improvements and Personal Property or any part thereof;
          (x) all of Mortgagor’s right, title and interest in and to any name
under which the Premises and/or Improvements may at any time be operated and any
variation thereof and the goodwill of Mortgagor in connection herewith or
therewith;
          (xi) all of Mortgagor’s right, title and interest in and to any
Hedging Agreement.
All of which Premises, Improvements, Personal Property and other property hereby
granted, sold and conveyed, or intended so to be, are collectively referred to
as the “Mortgaged Property.”
TO HAVE AND TO HOLD the Mortgaged Property unto and to the use of Mortgagee, its
successors and assigns forever.
     2.2. The Existing Mortgages and the respective liens thereof, as so spread,
constitute in law but one mortgage, a single first mortgage lien, covering the
Mortgaged Property and securing the principal sum of up to $9,800,000.00,
together with interest thereon as hereinafter provided (the Existing Mortgages,
as modified, amended, restated, ratified and confirmed pursuant to the
provisions of this Mortgage hereinafter set forth, being hereinafter
collectively referred to as the “Mortgage”).
     2.3. The terms, covenants and provisions of the Mortgage are hereby
modified, amended and restated in their entirety so that henceforth the terms,
covenants and provisions of the Mortgage shall read the same as the paragraphs
set forth herein, and the Mortgage, as so modified, amended and restated, is
hereby ratified and confirmed in all respects by Mortgagor.
     2.4. Mortgagor represents, warrants and covenants that there are no
offsets, counterclaims or defenses against the Note or this Mortgage and that
Mortgagor (and the undersigned representative of Mortgagor) has full power,
authority and legal right to execute this Mortgage and to keep and observe all
of the terms of this Mortgage on Mortgagor’s part to be observed and performed.
     Section 3. Obligations Secured.
     This conveyance is made to secure the following obligations (collectively,
the “Obligations”):

8



--------------------------------------------------------------------------------



 



          (i) Payment of the indebtedness of Mortgagor to Mortgagee evidenced by
the Note;
          (ii) payment by Mortgagor to Mortgagee of any and all sums expended or
advanced by Mortgagee pursuant to any term or provision of this Mortgage;
          (iii) performance and observance by Mortgagor of each and every
covenant, condition and obligation contained in the Note, this Mortgage, the
other Security Instruments and any other document, instrument or agreement now
or hereafter given by Mortgagor as additional security for the payment of the
indebtedness hereby secured, or otherwise executed in connection therewith;
          (iv) payment by Mortgagor to Mortgagee of any and all sums expended or
advanced by Mortgagee pursuant to any term or provision of any Hedging Agreement
entered into between Mortgagor and Mortgagee; and
          (v) performance and observance by Mortgagor of every condition and
obligation contained in any Hedging Agreement entered into between Mortgagor and
Mortgagee.
     Section 4. Representations and Warranties.
     4.1. Mortgagor is duly organized, validly existing and in good standing
under the laws of the state of its organization and is duly qualified to
transact business in the state in which the Premises is located;
     4.2. Mortgagor has the requisite power and authority (a) to own its
properties and to carry on its business as now being conducted and as
contemplated under this Mortgage and each Lease, (b) to place mortgages and
liens upon its assets and (c) to execute and deliver or cause to be executed and
delivered the Loan Documents and to perform its obligations thereunder;
     4.3. The execution and delivery of the Loan Documents and the performance
of the terms and conditions thereof by Mortgagor, have been duly authorized by
all requisite action, and create the valid and binding obligations of Mortgagor,
enforceable in accordance with their respective terms;
     4.4. Neither the execution, delivery and performance of this Mortgage by
Mortgagor, nor the execution, delivery and performance, by Mortgagor or any
other party (except for Mortgagee), of any of the other Loan Documents or any
and all other documents, instruments and agreements required by Mortgagee in
connection with the Loan, including, without limitation, the execution and
delivery of any guaranty by the Guarantor, will violate any provision of
(a) law, (b) any order of any court or other Governmental Authority,
(c) Mortgagor’s organizational documents or operating agreement, (d) any
indenture, agreement or other instrument to which Mortgagor or any Guarantor is
a party, or by which Mortgagor or any Guarantor is bound, or be in conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such indenture, agreement or other instrument, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever

9



--------------------------------------------------------------------------------



 



upon any of the property or assets of Mortgagor or any Guarantor, other than as
provided herein and in the Security Instruments;
     4.5. All financial data, reports and other information prepared by or for
the benefit of Mortgagor or Guarantor and furnished Mortgagee in connection with
the Loan are accurate and complete and fairly present the financial position and
the results of operations for the periods indicated therein, and there has been
no material adverse change in the condition, financial or otherwise, of
Mortgagor or the Guarantor since the dates of the most recent financial
statements;
     4.6. Neither Mortgagor, nor any Guarantor, nor any corporation, partnership
or other legal entity in which Mortgagor or any Guarantor is a principal, is in
default under any of their respective material obligations and agreements
(including the payment of all federal, state and local taxes), to the best of
Mortgagor’s and Guarantor’s knowledge, no condition or state of facts exists
which with the giving of notice or passage of time or both would constitute such
a default, and there is no action, suit or proceeding at law or in equity or by
or before any Governmental Authority now pending, or, to the knowledge of
Mortgagor or any Guarantor, threatened against or affecting Mortgagor, any
Guarantor, the Mortgaged Property or any properties adjacent to the Mortgaged
Property, which, if adversely determined, would have a material adverse effect
on the business, operations, properties (including without limitation, the
Mortgaged Property), assets or condition, financial or otherwise, of Mortgagor
or any Guarantor;
     4.7. To Mortgagor’s knowledge and except as otherwise previously disclosed
to Mortgagee in writing, there is no default under and there exists no condition
or state of facts which, with the giving of notice or passage of time or both,
would constitute a default under any Lease;
     4.8. To the best of Mortgagor’s knowledge, the Mortgaged Property and the
use thereof for the Permitted Use does not violate (a) any building, zoning,
subdivision, land-use, health, sanitation, environmental protection or other
law, ordinance, rule or regulation promulgated by any Governmental Authority or
(b) any deed, plat or other restriction of any kind applicable to the Mortgaged
Property;
     4.9. To the best of Mortgagor’s knowledge, all utilities and services
necessary for the operation of the Mortgaged Property for the Permitted Use and
in accordance with each Lease, (a) are available at the boundary of the Premises
and are connected to the Improvements, (b) are operational and (c) are of
sufficient capacity to adequately service the operation of the Improvements;
     4.10. Except as may be set forth in that certain Title Commitment dated the
date hereof issued by Commonwealth Land Title Insurance Company under Title
Number 07NYW10958 (the “Title Commitment”), there are no party wall agreements
or easements across or affecting the Mortgaged Property which have any adverse
effect upon the operation of the Mortgaged Property;

10



--------------------------------------------------------------------------------



 



     4.11. To the best of Mortgagor’s knowledge, the Improvements are not
located in a designated flood hazard area, as defined in the Flood Disaster
Protection Act of 1973 (P.L. 93-234), as amended;
     4.12. There is unrestricted access for the passage of motor vehicles to and
from the Premises to and from the public road upon which the Premises fronts and
all required curb cut or access permits (if any) have been obtained; and
     4.13. Neither the making of the Loan nor Mortgagee’s acceptance of the Loan
Documents will subject Mortgagee to any claim for a brokerage commission,
finder’s fee or like charge by virtue of any action of Mortgagor.
     Section 5. Mortgagor’s Covenants. The Mortgagor covenants and agrees with
Mortgagee as follows:
     5.1. Title.
          5.1.1 Mortgagor has good and clear, record and marketable title in fee
simple to the Mortgaged Property subject only to the Permitted Encumbrances;
this Mortgage is and will remain a valid and enforceable lien on the Mortgaged
Property; Mortgagor has full power and lawful authority to grant, sell and
convey the Mortgaged Property in the manner and form herein done; and Mortgagor
will preserve such title, will forever warrant and defend the same to Mortgagee
and will forever warrant and defend the validity and priority of the lien hereof
against the claims of all persons whatsoever, except the holders of the
Permitted Encumbrances.
          5.1.2 Mortgagor agrees to deliver, within thirty (30) days after the
date hereof, an ALTA standard form of Mortgagee’s loan policy of title insurance
with respect to the Premises, in the amount of the Note, insuring the lien of
this Mortgage as a good and valid first lien subject only to the Permitted
Encumbrances, and containing such endorsements and affirmative coverage as have
been requested by or on behalf of Mortgagee in writing prior to the recording
hereof or as Mortgagee otherwise reasonably may require.
     5.2. Payment and Performance of Obligations.
          5.2.1 Mortgagor shall pay all indebtedness hereby secured at the time
or times and in the manner provided herein, in the Note, or in any other
instrument secured hereby.
          5.2.2 Mortgagor will perform and observe all the terms, provisions,
covenants and conditions imposed upon Mortgagor under each and every of the Loan
Documents, all at the time or times and in the manner provided therein.
     5.3. Insurance.
          5.3.1 Mortgagor shall keep the Improvements continuously insured
against loss by fire and the risks covered under a so-called “extended coverage
endorsement”, flood, explosion of boilers, heating apparatus and other pressure
vessels, and such other hazards,

11



--------------------------------------------------------------------------------



 



casualties and contingencies as Mortgagee from time to time reasonably may
require, in an amount equal to one hundred percent (100%) of the replacement
cost of the Improvements. The insurance policy evidencing such coverage:
(a) shall be endorsed with an Agreed Amount Endorsement, (b) shall be endorsed
with a Loss of Rents Endorsement (or equivalent endorsement) for a twelve
(12) month period, and (c) shall contain a deductible satisfactory to Mortgagee.
The amount of such insurance coverage shall be reviewed not less than annually
and increased whenever necessary so as to provide the required coverage.
          5.3.2 Mortgagor shall continuously keep in full force and effect a
policy of public liability insurance and (if relevant) elevator insurance,
against claims for bodily injury, death or property damage occurring upon, in or
about the Mortgaged Property or any part thereof in which the limits of
liability shall not be less than One Million Dollars (US$1,000,000) per
occurrence and Two Million Dollars (US$2,000,000) general aggregate, together
with an umbrella form liability policy in the amount of Five Million Dollars
(US$5,000,000), which shall be in addition to the limits above set forth.
Mortgagor agrees to increase the limits of such liability insurance to such
higher amounts as Mortgagee from time to time reasonably may require.
          5.3.3 All such insurance shall be evidenced by valid and enforceable
policies in form and substance satisfactory to Mortgagee. Without limiting the
generality of the foregoing: (a) all such insurance policies shall contain an
endorsement requiring thirty (30) days written notice to Mortgagee prior to
cancellation or change in the coverage, scope or amount of any such policy or
policies, (b) all such insurance policies and certificates thereof shall name
Mortgagee, its successors and assigns, as mortgagee, loss payee and additional
insured, and (c) any and all policies evidencing casualty insurance shall
provide that any and all loss shall be payable to Mortgagee and such loss shall
be payable to Mortgagee notwithstanding any act or omission of Mortgagor which
might otherwise result in cancellation or forfeiture of said insurance.
          5.3.4 Mortgagor shall deliver to Mortgagee evidence satisfactory to
Mortgagee of the issuance of renewal or replacement policies not less than
thirty (30) days prior to the expiration date of the policy to be renewed or
replaced, accompanied, if requested by Mortgagee, by evidence satisfactory to
Mortgagee that all premiums payable with respect to such policies have been paid
in full by Mortgagor. In addition, Mortgagor shall provide such other insurance
as may be reasonably requested by Mortgagee from time to time.
          5.3.5 From time to time, upon the request of Mortgagee, Mortgagor
shall provide Mortgagee with the originals of all policies evidencing the
insurance coverage required under this Mortgage. In any event Mortgagor shall
furnish to Mortgagee (a) concurrently with the execution of this Mortgage, a
certificate of insurance or other evidence of insurance satisfactory to
Mortgagee evidencing that Mortgagor has in full force and effect the insurance
coverage required hereunder, and (b) from time to time at the request of
Mortgagee, a certificate of insurance or other evidence of insurance
satisfactory to Mortgagee evidencing that Mortgagor has in full force and effect
the insurance coverage required hereunder.
          5.3.6 Mortgagor shall have the right of free choice in the selection
of the agent or insurer through or by which the insurance required hereunder is
to be placed; provided,

12



--------------------------------------------------------------------------------



 



however, said insurer is authorized to write such insurance in the state in
which the Premises is located, has a licensed resident agent in said state and
has, at all times while this mortgage is in effect, a general policyholder’s
rating of A-VIII or better in Best’s latest rating guide.
          5.3.7 Mortgagee shall be, and is hereby, authorized and empowered, for
and in the name or names and on behalf of Mortgagor and/or Mortgagee, and for
the purposes hereinafter set forth, shall be and is hereby made, constituted and
appointed the true and lawful attorney-in-fact of Mortgagor (with full power of
substitution and revocation), and in the sole and uncontrolled discretion of
said attorney, (a) to demand, adjust, sue for, settle, compromise and collect
any amounts due under such insurance polices in the event of loss, and (b) to
give releases for any and all amounts received in settlement of loss under such
policies; provided, however, so long as no Default Condition exists, Mortgagee
shall not exercise such power of attorney unless and until three (3) months have
elapsed from the date of such loss without settlement having been made. Unless
the settlement of such loss is in excess of the amount of the Obligations, no
settlement therefor shall be made without the prior written consent of
Mortgagee. The foregoing appointment, being coupled with an interest, is
irrevocable until the Obligations are paid and otherwise satisfied in full.
          5.3.8 (a) If the Mortgaged Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty, Mortgagor shall give prompt notice
thereof to Mortgagee. Mortgagor hereby authorizes and empowers Mortgagee, at
Mortgagee’s option and at Mortgagee’s sole discretion, as attorney-in-fact for
Mortgagor, to make proof of loss, to adjust and compromise any claim under any
insurance policy, to appear in and prosecute any action arising from any policy,
to collect and receive insurance proceeds and to deduct therefrom Mortgagee’s
expenses incurred in the collection process, to endorse any checks, drafts or
other instruments representing any proceeds of such insurance, whether payable
by reason of loss thereunder or otherwise, and to make any election required or
permitted under any insurance policy relating to repair or restoration;
provided, however, so long as no Default Condition exists, Mortgagee shall not
exercise such power of attorney unless and until three (3) months have elapsed
from the date of such loss without settlement having been made. So long as no
Default Condition exists, Mortgagee shall disburse any Rents and Continuing
Expenses received under any insurance policy to Mortgagor. Mortgagee shall make
the Net Proceeds available for the repair and restoration of the Improvements,
provided that (i) no Default Condition shall exist, (ii) Mortgagor shall proceed
with the repair and restoration of the Improvements as nearly as reasonably
possible to the condition the Improvements were in immediately prior to such
fire or other casualty promptly after the insurance claims are settled, (iii) no
Lease shall be terminated as a result of such fire, (iv) Mortgagee shall be
reasonably satisfied that upon the completion of such repair and restoration the
gross cash flow and the net cash flow of the Mortgaged Property will be restored
to a level at least equal to the level the same were at prior to the date of
such fire or other casualty and (v) the estimated cost of repair, restoration,
rebuilding or replacement (hereinafter, collectively, the “Cost to Repair”) does
not exceed $500,000.00. If the Cost to Repair is greater than $500,000.00 but
does not exceed $1,000,000.00, provided the conditions set forth in (i), (ii),
(iii) and (iv) above have been satisfied, Mortgagee shall release so much of the
Net Proceeds as may be required to pay for the actual Cost to Repair directly to
the Mortgagor in accordance with the provisions of this Section 5.3.9. If the
Cost to Repair is greater than or equal to $1,000,000.00 or if the casualty
occurs within one hundred and eighty

13



--------------------------------------------------------------------------------



 



(180) days of the Maturity Date (as such term is defined in the Note) the
Mortgagee, in its sole and absolute discretion, may either apply the proceeds of
insurance to reduce the Mortgagor’s Obligations or, provided the conditions set
forth in (i), (ii), (iii) and (iv) above have been satisfied, release so much of
the Net Proceeds as may be required to pay for the actual Cost of the repair
work to repair, restore, rebuild or replace the Improvements (collectively, the
“Repair Work”) directly to the Mortgagor in accordance with the provisions of
this Section 5.3.9.
               (b) Upon satisfaction of the provisions of the preceding
paragraph (a), the Net Proceeds will be disbursed by Mortgagee to Mortgagor to
pay for the costs of the Repair Work. The Net Proceeds shall be held by
Mortgagee in escrow until expended in connection with the Repair Work, it being
agreed that any Net Proceeds so held by Mortgagee may be commingled with the
general funds of Mortgagee, shall bear interest at such rate as reasonably
determined by Mortgagee, and shall constitute additional security for the
payment of the Obligations. The Net Proceeds shall be paid by Mortgagee to, or
as directed by, Mortgagor from time to time during the course of the Repair Work
upon satisfaction of the following conditions: (i) all plans, specifications,
costs estimates, contracts and bonds, if any, for the Repair Work, have been
obtained and are satisfactory to Mortgagee in its commercially reasonable
discretion and (ii) Mortgagee has received satisfactory evidence that: (x) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested payment) in connection with the repair
and restoration have been paid for in full, (y) there exists no notices of
intention, mechanics or other liens and encumbrances on the Mortgaged Property
arising out of the Repair Work, and (z) the balance of the Net Proceeds plus the
balance of any deficiency deposits made by Mortgagor pursuant to the provisions
of this paragraph hereinafter set forth shall be sufficient to pay in full the
balance of the cost of the Repair Work. The Repair Work shall be done and
completed by Mortgagor in an expeditious and diligent fashion and in compliance
with all applicable laws, rules and regulations, and all plans and
specifications required in connection with the repair and restoration shall be
subject to the prior review and approval in all respects by an independent
inspecting engineer selected by Mortgagor and reasonably acceptable to Mortgagee
(the “Inspecting Engineer”). All costs and expenses incurred by Mortgagee in
connection with making the Net Proceeds available for the Repair Work,
including, without limitation, counsel fees and disbursements and the Inspecting
Engineer’s fees incurred by Mortgagee, shall be paid by Mortgagor. In no event
shall Mortgagee be obligated to make disbursements of the Net Proceeds in excess
of an amount equal to the value of the work in place as part of the repair and
restoration, as certified by the Inspecting Engineer, minus 10% of such costs
(such 10% being hereinafter referred to as the “Retainage”). Once fifty percent
(50%) of the Repair Work has been completed, the Retainage shall be reduced to
5%. Mortgagee shall not be obligated to make disbursements of the Net Proceeds
more than once every thirty (30) days. If the Cost to Repair does not exceed
$500,000.00, only one disbursement of the Net Proceeds shall be made by
Mortgagee, which disbursement shall be made upon certification by the Inspecting
Engineer that the Repair Work has been completed in accordance with the
provisions of this paragraph, and upon receipt by Mortgagee of evidence
satisfactory to Mortgagee that the costs of the repair and restoration have been
paid in full or will be paid in full out of such disbursement. The Retainage
shall not be released until the Inspecting Engineer certifies that the repair
and restoration have been completed in accordance with the provisions of this
paragraph, and Mortgagee receives evidence satisfactory to Mortgagee that the
costs of the repair and restoration have been paid in full or will be paid in
full out of the

14



--------------------------------------------------------------------------------



 



Retainage. The excess, if any, of the Net Proceeds after the completion of the
Repair Work and the payment in full of all costs incurred in connection
therewith shall be applied by Mortgagee in reduction of the Obligations in such
priority and proportions as Mortgagee in its commercially reasonable discretion
shall deem proper. If at any time the Net Proceeds, or the undisbursed balance
thereof, shall not, in the commercially reasonable opinion of Mortgagee, be
sufficient to pay in full the balance of the costs which will be incurred in
connection with the completion of the Repair Work, Mortgagor shall deposit the
deficiency with Mortgagee before any further disbursement of the Net Proceeds
shall be made, which deficiency deposit may be commingled with the general funds
of Mortgagee, shall bear interest at such rate as reasonably determined by
Mortgagee and shall be disbursed for costs actually incurred in connection with
the Repair Work on the same conditions applicable to the Net Proceeds. Any such
deficiency deposit, until disbursed pursuant to this paragraph, shall constitute
additional security for the payment of the Obligations. The balance, if any, of
any such deficiency deposit remaining after the Inspecting Engineer certifies
that the Repair Work has been completed in accordance with the provisions of
this paragraph and the receipt by Mortgagee of evidence satisfactory to
Mortgagee that all costs incurred in connection with the Repair Work have been
paid in full shall be returned by Mortgagee to Mortgagor. All costs of the
Repair Work in excess of the Net Proceeds shall be paid for by Mortgagor. If
Mortgagee shall receive and retain such Net Proceeds, the lien of this Mortgage
shall be reduced only by the amount thereof received and retained by Mortgagee
and actually applied by Mortgagee in reduction of the Obligations. Mortgagee
shall not be obligated to see to the proper application of insurance money paid
over to Mortgagor, and if Mortgagee receives and retains any Net Proceeds, the
lien of this Mortgage shall be affected only by a reduction of the amount of
said lien by the amount of such insurance money so received and retained by
Mortgagee. Nevertheless, if prior to the receipt by Mortgagee of any insurance
proceeds, the Mortgaged Property shall have been sold on foreclosure of this
Mortgage, as between Mortgagor and Mortgagee, Mortgagee shall have the right to
receive said insurance proceeds, and Mortgagor shall pay over to Mortgagee said
insurance proceeds as, if and when Mortgagor receives same, to the extent of
(i) any deficiency found to be due upon such sale, with legal interest thereon,
whether or not a deficiency judgment on this Mortgage shall have been sought or
recovered, and (ii) of the attorneys’ fees, costs and disbursements incurred by
Mortgagee in connection with the collection of such insurance proceeds.
Mortgagor will not permit any condition to exist on the Mortgaged Property that
would wholly or partially invalidate the insurance policies.
          5.3.9 If Mortgagee shall by any manner acquire title to the Mortgaged
Property, it shall thereupon become the sole and absolute owner of all insurance
policies held by or required hereunder to be delivered to Mortgagee, with the
sole right to collect and retain all unearned premiums and dividends thereon,
and Mortgagor shall only be entitled to a credit, in reduction of the then
outstanding indebtedness secured hereby, in the amount of the short rate
cancellation refund. Without limiting the generality of the foregoing, in the
event of foreclosure of this Mortgage or any transfer of title to the Mortgaged
Property to a third-party purchaser pursuant to the power(s) in this Mortgage
granted Mortgagee, Mortgagee shall be and is hereby authorized and empowered,
for and in the name or names and on behalf of Mortgagor and/or Mortgagee, and
for the purposes hereinafter set forth, shall be and is hereby made, constituted
and appointed the true and lawful attorney-in-fact of Mortgagor (with full power
of substitution and revocation) in the name place and stead of Mortgagor, and in
the sole and uncontrolled

15



--------------------------------------------------------------------------------



 



discretion of said attorney, to surrender up the policies of insurance covering
the Mortgaged Property and any part thereof and to collect any amounts due
thereunder or, at its option, to transfer all right, title and interest in and
to said policies and the proceeds thereof to any purchaser of the Mortgaged
Property or any part thereof without obligation to account therefor to any
person claiming title to the Mortgaged Property; provided, however, that any
amounts received by Mortgagee under said policies by way of refunds, dividends
or otherwise, as aforesaid, shall be applied to the payment of the Obligations,
and any surplus shall be paid over as a surplus on foreclosure. The foregoing
appointment being coupled with an interest is irrevocable. Upon the occurrence
of an Event of Default, Mortgagee shall have no obligation to disburse any funds
to Mortgagor and all monies held by Mortgagee may be applied toward satisfaction
of the Obligations. Notwitstanding the foregoing, this Section 5.39 shall not
apply with respect to any blanket insurance policies of Mortgagor which do not
relate solely to the Mortgaged Property. The provisions of Subsection 4 of
Section 254 of the Real Property Law of New York covering the insurance of
buildings against loss by fire shall not apply to the terms of this Mortgage.
          5.3.10 Mortgagee consents to Mortgagor providing the insurance
coverage required under this Section 5.3 by causing one or more tenants leasing
the entire or a portion of the Mortgaged Property to provide such insurance in
the same form and amounts as set forth in this Section 5.3.
     5.4. Payment of Taxes and Liens.
          5.4.1 Mortgagor shall pay, when due, all Impositions and shall furnish
to Mortgagee, promptly after payment of the same, certificates, receipts or
other evidence reasonably satisfactory to Mortgagee of such payment; provided,
however, Mortgagor shall not be required to pay and discharge any such
Imposition, if and so long as (a) the validity thereof shall be contested by
Mortgagor with diligence and in good faith by appropriate proceedings and
(b) Mortgagor shall have deposited with Mortgagee a sum equal to the amount
being so contested and any additional charge, penalty or expense which may be
incurred as a result of such contest; and provided further, however, that any
such Imposition and any such additional charge, penalty or expense shall be paid
in full before the Mortgaged Property, or any part thereof, shall be seized and
sold in satisfaction thereof.
          5.4.2 Mortgagor shall pay, when the same shall become due and payable,
all claims and demands of mechanics, materialmen, laborers and others which, if
unpaid, might result in or permit the creation of a lien on the Mortgaged
Property or any part thereof, provided, however, Mortgagor shall not be required
to pay any such claim or demand, if and so long as (a) the validity thereof
shall be contested by Mortgagor with diligence and in good faith by appropriate
proceedings and (b) in the event that such claim or demand results in a lien or
notice of record against the Mortgaged Property or any part thereof, Mortgagor
shall have bonded or otherwise caused such lien to be removed or discharged.
          5.4.3 Mortgagor shall pay to Mortgagee, within thirty (30) days after
Mortgagee’s demand, an amount equal to any and all taxes, assessments or charges
of whatever nature which may at any time be assessed against Mortgagee with
respect to the Note or this Mortgage or its ownership or holding thereof,
whether under statutes now or hereafter in effect.

16



--------------------------------------------------------------------------------



 



In the event any such tax, assessment or charge is not or, under applicable law,
cannot be so paid by Mortgagor, at the option of Mortgagee, the Obligations
shall become immediately due and payable.
     5.5. Insurance and Tax Deposits.
     Mortgagee, at any time if an Event of Default has occurred and is
continuing or if Mortgagor has failed to pay the Impositions for the immediately
preceding due date, upon ten (10) days notice to Mortgagor, may require
Mortgagor to pay to Mortgagee, on the first day of each calendar month, a sum
equal to (a) one-twelfth (1/12) of the Impositions and (b) one-twelfth (1/12) of
the annual premiums for the insurance required hereunder to be maintained on the
Mortgaged Property, the respective amounts of such Impositions and premiums to
be reasonably estimated from time to time by Mortgagee. Mortgagee shall apply
the Deposited Funds to the payment of such Impositions and premiums and shall
render an annual accounting to Mortgagor of all disbursements of the Deposited
Funds. Although each such monthly payment of Deposited Funds are to be in a lump
sum, each component thereof shall be deemed to be held separately by Mortgagor
for, and shall be applied only to, the particular item for which payment was
made by Mortgagor, unless Mortgagee, in its discretion, elects otherwise. If at
any time Mortgagee estimates that there shall or will not be on deposit with it,
at least one (1) month prior to the due date (a) of any item constituting part
of the Impositions and/or (b) of any annual insurance premium, a sum sufficient
for the payment of such item and/or premium in full, Mortgagor, upon demand,
shall pay the amount of such deficiency to Mortgagee notwithstanding that there
may already be deposited with Mortgagee sums for the payment of other items
which are not yet due. If the amount of the Deposited Funds shall exceed the
amount necessary to pay such Impositions and premiums for the then current year,
such excess shall be credited against future monthly deposits required
hereunder. Unless otherwise required by applicable law, no interest shall be
paid on the Deposited Funds, and the Deposited Funds may be commingled with
Mortgagee’s general funds. Upon payment and other satisfaction in full of the
Obligations, any excess Deposited Funds shall be refunded to Mortgagor. Upon the
occurrence of any Event of Default, Mortgagee may apply against the Obligations,
in such manner as Mortgagee may determine, any or all of the Deposited Funds
then held by Mortgagee.
     5.6. Maintenance and Inspections.
          5.6.1 Mortgagor shall at all times keep and maintain the Mortgaged
Property and each part thereof in sound condition and in a first-class state of
decoration and repair.
          5.6.2 Mortgagor shall not: permit any strip or waste of the Mortgaged
Property; permit the violation of any law, ordinance or rule or regulation of
any Governmental Authority affecting the same or the use thereof, permit any
conditions to exist which would wholly or partially invalidate any insurance on
the Mortgaged Property; or do or permit anything to be done to the Mortgaged
Property or any part thereof that might materially diminish the value thereof.
          5.6.3 Mortgagor shall permit Mortgagee, its officers, agents and
representatives to enter upon the Mortgaged Property at all reasonable times to
view and inspect the same.

17



--------------------------------------------------------------------------------



 



          5.6.4 Mortgagor, within thirty (30) days after demand by Mortgagee (or
immediately upon demand in cases which Mortgagee deems to be an emergency),
shall make such repairs, replacements, renewals, or additions, or perform such
items of maintenance to the Mortgaged Property or any part thereof as Mortgagee
reasonably may require in order to maintain the Mortgaged Property at the
standards required by this Section.
     5.7. Alterations and Additions.
     Mortgagor shall not remove or demolish any Improvements, or make any
material alteration or addition to the Improvements (each an “Alteration”),
including, without limitation, changes to the character, design, structure or
size of the Improvements, without the prior written consent of the Mortgagee.
Notwithstanding the foregoing, Mortgagor shall have the right to make any
Alteration with respect to the Improvements without Mortgagee’s prior written
consent provided the cost of such Alteration is equal to or less than Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00).
     5.8. Management and Operation.
          5.8.1 Mortgagor shall at all times provide management for the
Mortgaged Property reasonably satisfactory to Mortgagee. Mortgagor represents
and warrants that , as of the date hereof, no third party management company has
been engaged to manage the Mortgaged Property. In the event that (i) Mortgagor
decides to engage a third-party management company to manage the Mortgaged
Property, or (ii) Mortgagee requires Mortgagor to engage a third-party
management company pursuant to Section 5.8.2, Mortgagor agrees to engage a
management company satisfactory to Mortgagee, pursuant to a management agreement
satisfactory to Mortgagee, and to execute, and to cause such management company
to execute, an agreement assigning the management agreement to Mortgagee,
subordinating such management agreement and the terms thereof, including but not
limited to such management company’s right to payment of management fees, and
containing certain other agreements of Mortgagor and such management company, in
Mortgagee’s then-current form of such agreement (the “Assignment of Management
Agreement”), and to deliver to Mortgagee promptly upon such engagement, a
fully-executed copy of the management agreement, together with the Assignment of
Management Agreement signed by Mortgagor and such manager.
          5.8.2 If Mortgagee reasonably determines at any time that the
Mortgaged Property is not being managed in accordance with generally accepted
management practices for similarly situated projects, Mortgagee may deliver
written notice thereof to Mortgagor, which notice shall specify in reasonable
detail the grounds for Mortgagee’s determination. If Mortgagee reasonably
determines that the conditions specified in Mortgagee’s notice are not remedied
to Mortgagee’s reasonable satisfaction by Mortgagor within 30 days after the
date of such notice, Mortgagee may direct Mortgagor to engage a management
company acceptable to Mortgagee in Mortgagee’s sole discretion. In addition, if
an Event of Default has occurred, Mortgagee may direct Mortgagor to engage a
management company acceptable to Mortgagee in Mortgagee’s sole discretion.

18



--------------------------------------------------------------------------------



 



          5.8.3 Mortgagor will continuously operate the Mortgaged Property for
the Permitted Use.
     5.9. Compliance with Laws and Restrictions.
          5.9.1 Mortgagor promptly shall comply with all present and future
laws, ordinances, rules, regulations, directives and other requirements of all
Governmental Authorities; provided, however, Mortgagor may postpone such
compliance provided such non-compliance shall not (a) subject Mortgagee to
liability, criminal prosecution or any other penalty, (b) impair the value, or
jeopardize the safety or condition, of the Mortgaged Property, or (c) constitute
a default under any Lease, if and so long as the validity or legality of any
such governmental requirement shall be contested by Mortgagor with diligence and
in good faith by appropriate proceedings.
          5.9.2 Mortgagor shall comply with all restrictive covenants and other
private restrictions, if any, applicable to the Mortgaged Property.
     5.10. Hazardous Waste.
          5.10.1 Mortgagor hereby warrants and represents to Mortgagee that,
except as set forth in the Environmental Site Assessment Report, (a) Mortgagor
has never released, generated, stored or disposed of any Hazardous Waste on the
Mortgaged Property, (b) Mortgagor is not aware of the existence, release or
threat of release of any Hazardous Waste on or from the Mortgaged Property or on
or from any property adjacent to the Mortgaged Property, and (c) Mortgagor has
not received any notice, order, claim or demand from the United States
Environmental Protection Agency (“EPA”) or any state or local governmental
agency, authority or body having jurisdiction over Hazardous Waste or the
storage or removal thereof (collectively, a “State Agency”) with respect to the
existence, release or threat of release of any Hazardous Waste.
          5.10.2 Mortgagor shall not release, generate, store or dispose of any
Hazardous Waste on the Mortgaged Property or on any property adjacent to the
Mortgaged Property.
          5.10.3 Mortgagor shall immediately notify Mortgagee in writing of
(a) any and all enforcement, clean-up, removal or other action instituted or
threatened by the EPA or any State Agency pursuant to any Hazardous Waste Laws,
and (b) any and all claims made or threatened by any third party against
Mortgagor or the Mortgaged Property or any part thereof, relating to the
existence of, or damage, loss or injury from, any Hazardous Waste; and
Mortgagee, to the extent permitted by applicable law, shall have the right to
join and participate in, as a party if it so elects, any proceedings or actions
initiated in connection with any such claim and to have all of its costs and
expenses, including, without limitation, reasonable attorney’s fees, in
connection therewith paid by Mortgagor.
          5.10.4 In the event that any Hazardous Waste is found on or in the
Mortgaged Property, Mortgagor shall immediately contain and remove the same in
compliance with all Hazardous Waste Laws.

19



--------------------------------------------------------------------------------



 



          5.10.5 Mortgagor agrees to indemnify and hold Mortgagee harmless from
and against any and all claims, liabilities, costs and expenses incurred by
Mortgagee, including, without limitation, costs of litigation and reasonable
attorney’s fees, arising from the release, existence or removal of, any
Hazardous Waste on or in the Mortgaged Property or on any properties adjacent to
the Mortgaged Property. THIS RIGHT OF INDEMNIFICATION SHALL SURVIVE THE PAYMENT
IN FULL OF THE NOTE, NOTWITHSTANDING ANY DISCHARGE OF THIS MORTGAGE.
          5.10.6 Mortgagee, at its election and in its sole discretion, at any
time and from time to time, whether or not a Default Condition shall exist
hereunder, upon receipt of evidence of the existence of Hazardous Materials at
the Mortgaged Property that were not disclosed in the Environmental Site
Assessment Report or upon substantial belief that a discharge of Hazardous
Materials may have occurred on or about the Mortgaged Property, may cause one or
more environmental site assessments of the Mortgaged Property to be undertaken.
Environmental site assessments may include, without limitation, a detailed
visual inspection of the Mortgaged Property and any part thereof, as well as the
taking of soil samples, water samples and such other investigation or analysis
as is necessary or appropriate for a complete assessment of whether any
Hazardous Waste exists on or in the Mortgaged Property or any part thereof and
the compliance of the Mortgaged Property with all Hazardous Waste Laws provided
that no soil samples or destructive tests shall be made except on at least five
(5) days notice to Mortgagor. If Mortgagee causes any such environmental site
assessment to be undertaken because Mortgagee has reason to suspect Hazardous
Waste may be present on the Mortgaged Property or any part thereof, or, if
Mortgagee causes the same to be undertaken without such reason but such
environmental site assessment discloses Hazardous Waste is so present, or, if
Mortgagee causes such environmental site assessment to be undertaken in
contemplation of foreclosure of this Mortgage, Mortgagor shall pay the cost
thereof to Mortgagee on demand of Mortgagee, and until paid the cost thereof
shall be added to the unpaid principal of the Obligations, shall bear interest
at the Default Rate, and the payment thereof, together with such interest, shall
be secured by the lien of this Mortgage and the other Security Instruments.
          5.10.7 Mortgagee, at its election and in its sole discretion, may (but
shall not be obligated to) cure any failure on the part of Mortgagor or any
Lessee or other user of the Mortgaged Property or any part thereof (any such
Lessee or other user being, in this Section 5, hereinafter referred to as a
“User”) to comply with the Hazardous Waste Laws; such cure may include, without
limitation, the following actions:
               (a) arranging for the cleanup or containment of Hazardous Waste
found in, on or near the Mortgaged Property and paying for such cleanup and
containment costs and other costs associated therewith;
               (b) paying on behalf of Mortgagor or any User, any fines or
penalties imposed on Mortgagor or any User by the EPA or any State Agency in
connection with Hazardous Waste; and
               (c) making any other payment or performing any other act which
may

20



--------------------------------------------------------------------------------



 



prevent a release of Hazardous Waste, facilitate the cleanup thereof, or prevent
a lien from attaching to the Mortgaged Property.
          Any partial exercise by Mortgagee of the remedies hereinabove set
forth or any partial undertaking on the part of Mortgagee to cure the failure of
Mortgagor or any User to comply with the Hazardous Waste Laws, shall not
obligate Mortgagee to complete any action taken or require Mortgagee to expend
further sums to cure Mortgagor’s or any User’s noncompliance; and the exercise
of any such remedies shall not place upon the Mortgagee any responsibility for
the operation, control, care, management or repair of the Mortgaged Property, or
make the Mortgagee the “owner” or “operator” of the Mortgaged Property or a
“responsible party” within the meaning of any of the Hazardous Waste Laws. Any
amounts paid or costs incurred by the Mortgagee in the exercise of any of its
rights under this subsection 5.10.7 shall be paid by Mortgagor on demand of
Mortgagee, and until paid shall be added to the unpaid principal of the
Obligations, shall bear interest at the Default Rate, and the payment thereof,
together with such interest, shall be secured by the lien of this Mortgage and
by the other Security Instruments. Mortgagee, by making any such payment or
incurring any such costs, shall be subrogated to any rights of Mortgagor or any
User to seek reimbursement from any third parties, including, without
limitation, any predecessor in interest to Mortgagor’s title to the Mortgaged
Property or any part thereof.
          5.10.8 Mortgagor shall: (i) promptly cause, but no later than ten
(10) days from the date hereof, the proposed scope of work for additional
investigations specified in the Supplemental Investigation Work Plan, revised as
of September 20, 2007, and prepared by J.R. Holzmacher, P.E., LLC for The Robert
Martin Company, to be implemented at the Mortgaged Property; and (ii) promptly
commence, but no later than ten (10) days from the date hereof, the development
and implementation of an asbestos Operations and Maintenance Program (the “O&M
Program”), as recommended in the Environmental Site Assessment Report. In
addition, Mortgagor shall, during the term of the Loan, including any extension
or renewal thereof, comply with the terms and conditions of the O&M Program.
     5.11. Condemnation.
          5.11.1 Upon the receipt by Mortgagor of notice of the institution of
any proceeding or negotiations for the taking of the Mortgaged Property, or any
part thereof, in condemnation or by the exercise of the power of eminent domain,
Mortgagor shall give notice thereof to Mortgagee. Mortgagee may appear in any
such proceedings and participate in any such negotiations and may be represented
by counsel. Mortgagor, notwithstanding that Mortgagee may not be a party to any
such proceeding, will promptly give to Mortgagee copies of all notices,
pleadings, judgments, determinations and other papers received by Mortgagor
therein. Mortgagor will not enter into any agreement for the taking of the
Mortgaged Property, or any part thereof, with anyone authorized to acquire the
same in condemnation or by eminent domain unless Mortgagee shall first have
consented thereto in writing, which consent shall not be unreasonably withheld
or delayed.
          5.11.2 Any award, whether paid as a result of a negotiated settlement
or judgment, shall be paid to Mortgagee, and Mortgagee shall have the right and
is hereby

21



--------------------------------------------------------------------------------



 



constituted and appointed the true and lawful attorney of Mortgagor, in the name
and stead of Mortgagor, and in the discretion of said attorney, to collect and
receive the total amount of such award, including interest, and to give proper
receipts and acquittances therefor. The foregoing appointment, being coupled
with an interest, is irrevocable until the Obligations are paid and otherwise
satisfied in full.
          5.11.3 In the event of any taking of the Premises and/or Improvements
or any part thereof in condemnation or by exercise of the power of eminent
domain, at the option of Mortgagee, the Obligations shall become immediately due
and payable, and, at the option of Mortgagee, all awards paid or payable to
Mortgagor on account of such taking shall be applied to the payment and
discharge of the Obligations, whether or not then due, such application to be in
the following order of priority: (a) payment of all amounts expended, advanced
or incurred by Mortgagee in the discharge of Mortgagor’s obligations hereunder;
(b) payment of all expenses referenced in subsection 5.19 hereof, (c) payment of
accrued interest under the Note; (d) payment of unpaid principal under the Note;
and (e) payment and satisfaction of any and all other Obligations. To the extent
that such award or awards exceed the amount required to pay in full the
principal and interest under the Note and all other sums and charges then
secured hereby, Mortgagee shall pay over to the person or persons legally
entitled thereto the amount of such excess; provided, however, that until the
actual vesting of title in the condemning authority in such proceeding or
pursuant to any agreement in lieu or in settlement thereof, the obligations of
Mortgagor to pay, perform and observe the terms, covenants and conditions of the
Note and this Mortgage shall continue unimpaired. In no event shall Mortgagee be
required to satisfy or discharge this Mortgage until the Obligations are paid
and otherwise satisfied in full.
          5.11.4 In the event of any taking of a portion of the, as opposed to
the entire, Premises and/or Improvements in condemnation or by exercise of the
power of eminent domain, notwithstanding anything to the contrary set forth
herein, if the Premises is condemned and Mortgagee determines that all of the
conditions specified in this section have been satisfied, then Mortgagee shall
apply the condemnation proceeds (a) first to reimbursing itself for all
reasonable costs incurred by it in the collection of such proceeds and
(b) second to reimbursing Mortgagor for such actual costs as shall have been
incurred by Mortgagor in restoring the Premises and shall be approved by
Mortgagee, which approval shall not be unreasonably withheld or delayed.
Condemnation proceeds shall be applied to such restoration solely if
(A) Mortgagee reasonably determines that: (i) the Premises is capable of being
suitably restored in accordance with applicable governmental requirements to the
value, condition, character and general utility existing prior to such damage or
destruction; (ii) sufficient funds are unconditionally available (from
condemnation proceeds or from funds to Mortgagor) to enable Mortgagor promptly
to commence, and thereafter diligently to prosecute to completion, such
restoration; (iii) no Default Condition exists; and (iv) neither the validity,
enforceability nor priority of the lien of this Mortgage shall be adversely
affected; (B) Mortgagor has entered into a written agreement, satisfactory in
form and substance to Mortgagee, containing such conditions to disbursements as
are employed at the time by Mortgagee for construction loans; (C) Mortgagor has
delivered to Mortgagee such security as Mortgagee might have reasonably required
to assure completion of restoration in accordance with the standards specified
above; and (D) Mortgagor has complied with such further reasonable requirements
as Mortgagee might have specified. To the extent that

22



--------------------------------------------------------------------------------



 



the foregoing conditions are not satisfied, Mortgagee may apply such proceeds to
the payment of the Obligations.
          5.11.5 Mortgagor shall pay interest on the Note and other indebtedness
forming part of the Obligations at the rate or rates provided for therein,
notwithstanding any lesser rate required to be paid by the authorities making
such award or awards.
     5.12. Records and Financial Statements; Financial Covenants.
          5.12.1 Mortgagor will keep proper and separate books of account, in
accordance with generally accepted accounting principles, and make full and true
entries of all dealings and transactions of every kind relating to the Mortgaged
Property.
          5.12.2 Within one hundred twenty (120) days after the end of each
fiscal year of Mortgagor, Mortgagor shall furnish to Mortgagee: (a) a copy of
the annual financial statements for such fiscal year accurately reflecting the
financial condition of Mortgagor and the results of its operations, including,
without limitation, balance sheets and profit and loss statements, all prepared
in accordance with generally accepted principles of accounting consistently
applied; the financial statements of Mortgagor shall be internally prepared by
managment of Mortgagor and shall set forth separately the property included in,
the liabilities relating to and the results of the operations of, the Mortgaged
Property; and (b) a “rent roll,” dated as of the end of such fiscal year and
stating with respect to each unit in the Mortgaged Property the name of the
tenant thereof, the rent paid by such tenant, the date to which such rent is
paid, the date on which such tenant’s leasehold interest terminates and the
amount held by Mortgagor by way of security deposit from each such tenant (a
“Rent Roll”); all such financial statements and such Rent Rolls to be certified
to as being accurate by the chief financial officer of Mortgagor.
          5.12.3 Within thirty (30) days after the end of each quarter in each
fiscal year of Mortgagor, Mortgagor shall furnish to Mortgagee: (a) a financial
report accurately reflecting the results of the operations of the Mortgaged
Property, including without limitation, a balance sheet and a profit and loss
statement for such quarter and on a year-to-date basis, (b) a Rent Roll dated as
of the end of such fiscal quarter; and (c) a gross sales report accurately
reflecting the gross sales of any Lessee obligated to report such sales to
Mortgagor pursuant to the terms of the respective Lease, including, but not
limited to, Walgreen Eastern Co., Inc., its successors and assigns
(collectively, “Walgreen”); all such financial reports, such Rent Rolls and such
gross sales report to be certified to as being accurate by the chief financial
officer of Mortgagor.
          5.12.4 Mortgagor shall cause each Guarantor, (i) within one hundred
twenty (120) days after the end of each fiscal year of Guarantor, to furnish to
Mortgagee a signed audited financial statement accurately reflecting the
financial condition of Mortgagor and the results of its operations, including,
without limitation, audited balance sheets and audited profit and loss
statements, in form reasonably satisfactory to Mortgagee, prepared by a
certified public accountant reasonably satisfactory to Mortgagee and in
accordance with generally accepted principles of accounting consistently
applied; and (ii) within sixty (60) days after filing, a copy of each
Guarantor’s current signed Federal income tax returns (with all schedules and
exhibits).

23



--------------------------------------------------------------------------------



 



          5.12.5 Upon Mortgagee’s request, Mortgagor shall furnish such other
information bearing on the financial condition of Mortgagor and the Guarantor,
and the status and progress of the operation of the Mortgaged Property, as
Mortgagee may from time to time reasonably request.
          5.12.6 All books and records of Mortgagor with respect to the
Mortgaged Property shall be kept at the Mortgaged Property or at Mortgagor’s
principal place of business and shall be open to inspection by Mortgagee at all
reasonable times. Upon the occurrence of any Default Condition, on demand of
Mortgagee, Mortgagor forthwith shall deliver to Mortgagee all such books and
records.
          5.12.7 At all times during the term of the Loan, Mortgagor shall
maintain the financial covenants set forth in the Note.
     5.13. Alienation.
          5.13.1 Mortgagor shall not, directly or indirectly, sell, convey,
mortgage, pledge, hypothecate, encumber, lease, assign or otherwise transfer the
Mortgaged Property or any part thereof or any interest therein without the prior
written consent of Mortgagee.
          5.13.2 Without limiting the generality of the foregoing, Mortgagor
will not create, join or consent to any private restrictive covenant or other
restriction affecting the Mortgaged Property or any part thereof, without the
prior written consent of Mortgagee.
          5.13.3 Acadia Realty Trust, or an affiliate or subsidiary of Acadia
Realty Trust in which it directly owns and controls, in the aggregate, at least
fifty-one percent (51%) of such affiliate or subsidiary (collectively, “ART”)
may assume the Loan provided that: (i) no Event of Default has occurred or is
continuing; (ii) ART executes an assumption agreement in form and substance
satisfactory to the Mortgagee, (iii) ART provides a replacement guarantor or
guarantors for the Loan, which replacement guarantor(s) shall be satisfactory to
Mortgagee in its sole discretion; and (iv) ART pays all costs and expenses
reasonably incurred in connection with such assumption of the Loan, including,
but not limited to, Mortgagee’s reasonable attorneys’ fees and disbursements,
title charges and recording fees, if any. Additionally, the replacement
guarantor(s) shall execute documents (the “Replacement Guaranty Documents”)
similar in form and substance to the Guaranty Documents, which documents shall
contain financial covenants acceptable to Mortgagee and the replacement
guarantor(s), and any other documents as reasonably required by Mortgagee. The
foregoing right shall only be exercised one time during the term of the Loan. If
it is exercised in accordance with the foregoing, the assumption right shall
thereafter be a nullity.
          5.13.4 Notwithstanding Section 5.13.1, Mortgagee’s consent shall not
be required for any public offering or transfer of shares of Acadia Realty Trust
on a national recognized stock exchange.

24



--------------------------------------------------------------------------------



 



     5.14. Senior or Junior Indebtedness.
     Mortgagor shall pay any and all indebtedness secured by any mortgage
creating a senior and prior lien, if any, or junior and subordinate lien, if
any, on the whole or any part of the Mortgaged Property and perform all
covenants, terms and conditions contained in any such mortgage on the part of
Mortgagor to be performed and observed, all within the periods provided for
payment, performance and observance in any such mortgage; provided, however, the
foregoing shall not be deemed to be a consent by Mortgagee to the creation of
any such senior or junior indebtedness.
     5.15. Preservation of Easements, Licenses and Zoning
          5.15.1 Mortgagor, to the extent reasonably within its control, shall
maintain, preserve and renew (a) any and all easements, rights of way,
privileges and hereditaments now or hereafter belonging or inuring to the
benefit of the Premises and/or Improvements or any part thereof, and (b) any and
all Licenses.
          5.15.2 Without the prior consent of the Mortgagee, Mortgagor will not
initiate, create, join in or consent to any change of zoning with respect to the
Mortgaged Property or any part thereof.
     5.16. Mortgagee’s Right to Pay or Perform Mortgagor’s Covenants.
     If Mortgagor fails, as required under this Mortgage, (a) to maintain
insurance or pay the premiums therefor, (b) to pay and furnish receipts for all
Impositions, (c) to pay for all labor and materials or to otherwise pay any
claim which might result in or permit the creation of a lien on the Mortgaged
Property or any part thereof, (d) to maintain or repair the Improvements, (e) to
provide management or security for the Mortgaged Property, or (f) to pay any
indebtedness secured by a lien or encumbrance on the Mortgaged Property or any
part thereof (other than the Note), or if Mortgagor fails to otherwise pay,
perform or observe any of Mortgagor’s other covenants contained in this
Mortgage, Mortgagee, at its option upon ten (10) days written notice to
Mortgagor, may procure such insurance, pay such Impositions and any penalty and
interest thereon, redeem the Mortgaged Property or any part thereof from any tax
sale, procure such receipts, pay for such labor and materials, pay any such
claim, do such maintenance or make such repairs, retain and pay for such
management and/or security, pay any and all such liens and encumbrances and/or
otherwise disburse such sums and/or take such action as Mortgagee deems
necessary or appropriate (a) to cause compliance with Mortgagor’s covenants
under this Mortgage and/or (b) to protect Mortgagee’s interest and/or the
Mortgaged Property or any part thereof, and all amounts advanced by Mortgagee
for the payment thereof and all expenses so incurred by Mortgagee, unless
otherwise agreed in writing, shall be paid by Mortgagor to Mortgagee on demand
of Mortgagee, and until paid such amounts shall be added to the unpaid principal
of the Obligations, shall bear interest at the Default Rate, and the payment
thereof, together with such interest, shall be secured by the lien of this
Mortgage and the other Security Instruments. The failure of Mortgagee to take
any such action shall not render Mortgagee liable to Mortgagor or any third
party.

25



--------------------------------------------------------------------------------



 



     5.17. Proceedings and Indemnification.
          5.17.1 If Mortgagor becomes a party defendant to any action or other
proceeding brought by a third party concerning or otherwise affecting (a) this
Mortgage or any of the other Loan Documents, (b) the Loan or (c) the Mortgaged
Property or any part thereof or any interest therein or the construction,
operation or occupancy thereof, or (d) title to the Mortgaged Property and/or
the priority, perfection, enforceability or validity of any lien or security
interest granted to secure the Obligations, including any action to foreclose
any lien or security interest affecting Mortgagor or all or any part of the
Mortgaged Property, Mortgagor shall:
          (i) promptly inform Mortgagee of the commencement thereof and
thereafter timely apprise Mortgagee of all material developments therein;
          (ii) not take any position therein which would materially and
adversely affect the interest of the Mortgagee;
          (iii) cooperate fully with Mortgagee with respect thereto; and
          (iv) consent to Mortgagee’s becoming a party thereto, at the election
of Mortgagee and to the extent permitted by law.
          5.17.2 If Mortgagee becomes a party defendant to, or is compelled to
testify or produce documents in, any action or other proceeding described in
subsection 5.17.1 above, whether before or after payment in full of the
Obligations, Mortgagor shall indemnify, defend and hold Mortgagee, its officers,
directors and employees harmless from any and all liability by reason of each
and every such action, including, without limitation, reasonable attorneys’ fees
and expenses incurred by Mortgagee in any such action, whether or not any such
action is prosecuted to judgment. This right of indemnification shall survive
the payment in full of the Note, notwithstanding any discharge of this Mortgage.
          5.17.3 Mortgagor agrees to indemnify Mortgagee with respect to any and
all loss, cost or damage (including, without limitation, reasonable attorneys’
fees) incurred or suffered by Mortgagee as a result of (1) any fraud or material
misrepresentation made by or on behalf of Mortgagor; (2) any and all
condemnation awards or insurance proceeds which are not applied in accordance
with the provisions of the Security Instruments; (3) any and all rents,
revenues, incomes, issues, proceeds or profits of the Mortgaged Property (“Rents
and Profits”) collected by or on behalf of the Mortgagor following an Event of
Default which are not applied, (i) first, to the payment of customary and usual
operating expenses of the Mortgaged Property as the same become due and payable,
and (ii) then, to the payment of principal, interest and other sums due under
the Note and other Loan Documents; (4) the Mortgagor’s failure following an
Event of Default to deliver to the Mortgagee, on demand, all Rents and Profits,
security deposits and books and records relating to the Mortgaged Property;
(5) the Mortgagor’s failure to procure and maintain any insurance policy
required by the Security Instruments; (6) any damage or material waste of the
Mortgaged Property, or any portion thereof, caused by the willful, wanton or
tortious act or omission of the Mortgagor, any of its representatives or agents
or any Guarantor; (7) any violation of or failure to comply with the provisions
of Section 5.10 of this Mortgage;

26



--------------------------------------------------------------------------------



 



and (8) the failure of the Mortgagor to pay any Impositions or insurance
premiums with respect to the Mortgaged Property or any charges for labor or
materials which may result in the creation of liens on the Mortgaged Property.
     5.18. Further Assurances.
          5.18.1 Mortgagor shall not do or suffer any act or thing to be done
which would impair all or any part of the security for the payment of the
Obligations or this Mortgage or the other Security Instruments.
          5.18.2 Mortgagor and Mortgagee, within ten (10) days after request by
the other, shall furnish to the requesting party a written statement, duly
acknowledged, of the amount of the unpaid balance of the Note and containing
such other information Mortgagee or Mortgagor, as the case may be, may
reasonably request.
          5.18.3 At any time and from time to time until payment in full of the
Obligations, upon request of Mortgagee, Mortgagor will promptly execute,
acknowledge and deliver to Mortgagee such additional instruments, and shall take
such further actions, all at the expense of Mortgagor, as Mortgagee may
reasonably require to further confirm, evidence or protect the lien of this
Mortgage, the security position of Mortgagee with respect to the Mortgaged
Property or any part thereof and the property and rights hereby conveyed to or
conferred on Mortgagee, or intended to so be, including, without limitation, the
execution, acknowledgment of delivery of additional mortgages, security
agreements, financing statements, continuation statements and the like.
     5.19. Expenses.
     Mortgagor shall pay to Mortgagee on demand of Mortgagee any and all
expenses reasonably incurred or paid by Mortgagee in connection with or incident
to (a) negotiation, closing and administration of the Loan, including, without
limitation, the examination of the title to the Premises, the cost of title
insurance, charges for examining public records in connection with advances of
the proceeds of the Loan, inspections, drawing of papers, recording and filing
fees, value added taxes and other taxes, revenue stamps, if any, and fees and
disbursements of attorneys, accountants, appraisers, tax advisors, architects
and engineers engaged by the Mortgagee, and (b) the collection or enforcement of
any or all of the Obligations or rights of the Mortgagee under the Note, the
Security Instruments or any Other Document, whether by litigation, foreclosure
or otherwise, including, without limitation, attorneys’ fees to the extent
permitted by law and further including, without limitation, attorneys’ fees for
any and all appellate proceedings, to the extent permitted by law; and all such
expenses, until paid, shall be added to the unpaid principal of the Obligations,
shall bear interest at the Default Rate, and the payment thereof, together with
such interest, and shall be secured by the lien of this Mortgage and the other
Security Instruments.
     5.20. Required Repairs.
     Mortgagor shall repair, within one hundred eight (180) days from the date
hereof, all of

27



--------------------------------------------------------------------------------



 



the cracked exterior masonry of the buildings located on the Premises as
recommended in the Property Condition Assessment, revised as of October 16,
2007, prepared ATC Associated, Inc. and certified to Mortgagee (collectively,
the “Required Repairs”). Immediately upon completion of the Required Repairs,
but in no event later than one hundred eight (180) from the date hereof,
Mortgagor shall provide evidence of the completion of said Required Repairs,
which evidence shall be satisfactory to Mortgagee in its reasonable discretion.
If Mortgagor fails to complete the Required Repairs (or deliver satisfactory
evidence to Mortgagee of the completion of said Required Repairs) within one
hundred eight (180) from the date hereof, such failure shall constitute an Event
of Default.
     5.21. Estoppel Certificates.
     Mortgagor has, as of the date hereof, executed and delivered to Mortgagee,
a landlord form estoppel certificate, in form and substance satisfactory to
Mortgagee (“Landlord Estoppel Certificate”) with respect to the certain Lease
between Mortgagor and Walgreen. Mortgagor shall, within thirty (30) days from
the date hereof, obtain from Walgreen and deliver to Mortgagee, a tenant’s form
estoppel certificate, in form and substance satisfactory to Mortgagee (“Walgreen
Estoppel Certificate”). Failure of Mortgagor to comply with the provisions of
this Section 5.21 shall constitute an Event of Default.
     5.22. Undertakings.
     Mortgagor shall, within thirty (30) days from the date hereof, obtain and
deliver to Mortgagee, Subordination, Non-Disturbance and Attornment Agreements
from each of the following Lessees: (i) JPMorgan Chase Bank, N.A., and (ii) FAC
West Donuts, LLC. Mortgagor shall pay all costs and expenses incurred by
Mortgagee in connection with such Subordination, Non-Disturbance and Attornment
Agreements, including, without limitation, reasonable attorneys’ fees. Failure
of Mortgagor to comply with the provisions of this Section 5.22 shall constitute
an Event of Default.
     Section 6. Assignment of Leases and Rents.
     6.1. Mortgagor does hereby transfer, assign and deliver unto Mortgagee,
grant to Mortgagee a security interest in, the Leases and the Rents and all
right, title and interest of Mortgagor in and to any and all guarantees of any
of the Leases; TO HAVE AND TO HOLD the Leases and the Rents and said guarantees,
together with all the rights, privileges and appurtenances now or hereafter in
any wise belonging or pertaining thereto, unto Mortgagee, its successors and
assigns, forever, subject, however, to the terms and conditions hereinafter
provided in this Section 6. Mortgagee shall have all rights against tenants of
the Mortgaged Property as set forth in Section 291-f of the Real Property Law of
New York.
     6.2. Mortgagor hereby authorizes and empowers Mortgagee to collect the
Rents as the same shall become due, and hereby irrevocably directs each and all
of the Lessees and sublessees to pay to Mortgagee, upon demand by Mortgagee, the
Rents as may now be due or payable and/or shall hereafter become due or payable;
provided however, no such demand shall be made by Mortgagee unless and until
there shall have occurred a default or an Event of Default hereunder beyond any
applicable notice and cure period. Until such demand is made, Mortgagor

28



--------------------------------------------------------------------------------



 



shall have the license to collect or continue to collect the Rents; upon such
demand such license shall cease.
          6.2.1 Mortgagor’s right to collect or to continue to collect the Rents
as aforesaid, shall not authorize collection by Mortgagor of any installment of
rent or any other payment (exclusive of security deposits) more than one
(1) month in advance of the respective dates prescribed in the Leases or
otherwise for the payment thereof without the written consent of Mortgagee.
          6.2.2 No lessee, sublessee, tenants or other occupant of the Mortgaged
Property making any payment to Mortgagee pursuant to this Section 6 shall be
under any obligation to inquire into or determine the actual existence of any
default claimed by Mortgagee.
     6.3. Mortgagee shall be and hereby is authorized and empowered, for and in
the name or names and on behalf of Mortgagor and/or Mortgagee, and for the
purposes hereinafter set forth, shall be and hereby is made, constituted and
appointed the true and lawful attorney-in-fact of Mortgagor (with full power of
substitution and revocation) and in the name, place and stead of Mortgagor, and
in the sole and uncontrolled discretion of said attorney, to cause the
assignment to Mortgagee of any Lease which has not been so assigned after
request therefor by Mortgagee. The foregoing appointment, being coupled with an
interest, is irrevocable until the Obligations are paid and otherwise satisfied
in full.
     6.4. Mortgagor shall not enter into any Lease in excess of 2,000 square
feet without first obtaining Mortgagee’s written approval of the terms and
conditions thereof and the Lessee thereunder, which approval shall not be
unreasonably withheld or delayed. In the event Mortgagor intends to enter into
any Lease for less than 2,000 square feet, Mortgagor shall promptly notify
Mortgagee of the terms and conditions thereof. If requested by Mortgagor,
Mortgagee will grant conditional approvals of proposed Leases requiring
Mortgagee’s approval hereunder or proposed renewals, extensions or modifications
of existing Leases at any stage of the leasing process, from initial “term
sheet” through negotiated Lease drafts; provided, however, that the final
approval of Mortgagee shall only be given following receipt of a final draft
version of the Lease in question. Provided that no Event of Default is
continuing, if Mortgagor provides Mortgagee with a written request for approval
(which written request shall specifically refer to this Section 6.4 and shall
explicitly state that failure by Mortgagee to approve or disapprove within ten
(10) business days will constitute a deemed approval) and Mortgagee fails to
reject the request in writing delivered to Mortgagor within ten (10) business
days after receipt by Mortgagee of the request, the proposed Lease or proposed
renewal, extension or modification of an existing Lease shall be deemed approved
by Mortgagee, and Mortgagor shall be entitled to enter into such proposed Lease
or proposed renewal, extension or modification of an existing Lease.
     6.5. Notwithstanding anything in this Section 6 to the contrary, at
Mortgagor’s written request, Mortgagee shall enter into a subordination
non-disturbance and attornment agreement on Mortgagee’s then-current standard
form with any national tenant or any other creditworthy tenant leasing in excess
of ten (10%) percent of the Mortgage Property. Mortgagor shall reimburse
Mortgagee upon demand for all reasonable costs and expenses incurred by
Mortgagee

29



--------------------------------------------------------------------------------



 



in connection with the preparation and negotiation of such subordination,
non-disturbance and attornment agreements.
     6.6. The provisions of the Assignment of Leases and Rents and the powers
granted to Mortgagee under Section 9 hereof shall in no respect operate to place
upon Mortgagee any responsibility or obligation to take any action whatsoever
with respect to the operation, control, care, management or repair of the
Mortgaged Property and that any action taken or failure or refusal to act by
Mortgagee shall be at Mortgagee’s election and without any liability on its
part.
     Section 7. Security Agreement.
     7.1. This Mortgage also shall constitute a security agreement, financing
statement, and fixture filing within the meaning of the applicable Uniform
Commercial Code, and is to be filed or recorded in the office where a mortgage
on the Premises would be filed or recorded.
     7.2. Mortgagor warrants and covenants that:
          7.2.1 Except for the security interest granted hereby, Mortgagor is,
or upon acquiring rights in any of the Collateral will be, the owner of the
Collateral free from any other lien, security interest or encumbrance; and
Mortgagor will defend the security interest of the Mortgagee in the Collateral
against claims and demands of all persons at any time claiming the same or any
interest therein; and
          7.2.2 No financing statement covering any Collateral is on file in any
public office, and at the request of Mortgagee, Mortgagor will join with
Mortgagee in executing one or more financing statements pursuant to the Uniform
Commercial Code in form satisfactory to Mortgagee and will pay the cost of
filing or recording the same in all public offices wherever filing or recording
is deemed by Mortgagee to be necessary or desirable.
     7.3. Mortgagor hereby authorizes Mortgagee to file financing and
continuation statements with respect to the Collateral without the signature of
Mortgagor whenever lawful.
     7.4. The Personal Property will be kept at the Premises, and until
installed will be suitably and safely stored thereon.
     7.5. Mortgagor will not remove or permit to be removed from the subject
property any of the Personal Property without the prior written consent of
Mortgagee unless the same is immediately replaced with unencumbered fixtures,
chattels or articles of personal property, as the case may be, of a quality,
value and utility equal or superior to those which they replace. All such
replacements, renewals and additions shall become and be immediately subject to
the security interest of this Mortgage and be covered thereby.
     7.6. Mortgagor, from time to time, on request of Mortgagee, shall deliver
to Mortgagee an inventory of the Personal Property in reasonable detail,
including an itemization of all items leased to Mortgagor or subject to
conditional bill of sale, security agreement or other title retention agreement.

30



--------------------------------------------------------------------------------



 



     Section 8. Events of Default.
     The occurrence of any one or more of the following events shall constitute
an Event of Default:
     8.1. Nonpayment of any installment of principal and/or interest due under
the Note when it shall become due and payable (no prior demand therefore being
necessary) and such nonpayment shall have continued for more than ten (10) days.
     8.2. Nonpayment of any other sum payable under this Mortgage, the Note, any
of the other Security Instruments or any of the Other Documents and, unless a
different grace or notice period is elsewhere specified, such nonpayment shall
have continued for more than ten (10) days after notice thereof from Mortgagee
to Mortgagor.
     8.3. Nonperformance or nonobservance of any of the other covenants,
agreements, or conditions of this Mortgage, any of the other Security
Instruments or any of the Other Documents, and, unless a different grace or
notice period is elsewhere specified, such nonperformance or nonobservance shall
have continued for more than thirty (30) days after notice thereof from
Mortgagee to Mortgagor; provided, however, that if (a) the curing of such
default cannot be accomplished with due diligence within said thirty (30) day
period, (b) Mortgagor commences to cure such default promptly after receipt of
notice thereof from Mortgagee and thereafter diligently and continuously
prosecutes the cure of such default, and (c) the extension of the period for
effecting a cure will not result in any material impairment of the Mortgaged
Property or any portion thereof, or the value thereof or Mortgagee’s lien
thereon, then such period of thirty (30) days shall be extended for such period
of time as Mortgagee reasonably deems necessary for Mortgagor so acting to cure
such default; provided further, however, such extended cure period shall not be
applicable to any default which may be cured by the payment of money only. The
foregoing shall not be deemed to provide a grace or notice period for
nonperformance or nonobservance of any covenant, agreement or condition which is
specifically listed as an Event of Default in any other subsection of this
Section 8.
     8.4. The occurrence of any “Event of Default” under the Note, any of the
other Security Instruments or any of the Other Documents, or the occurrence of
any event or condition which would entitle Mortgagee to exercise any of its
remedies under any of the Security Instruments or any of the Other Documents.
     8.5. Title to the Mortgaged Property is not satisfactory to the Mortgagee
by reason of any lien, charge, encumbrance, title condition or exception (other
than Permitted Encumbrances) and such condition continues for more than thirty
(30) days after notice thereof from Mortgagee to Mortgagor.
     8.6. Any survey, report or examination discloses that the Improvements or
any portion thereof encroach upon or project over a street or upon or over
adjoining property, and such condition shall have continued for more than thirty
(30) days after notice thereof from Mortgagee to Mortgagor.

31



--------------------------------------------------------------------------------



 



     8.7. The cancellation, lapse or termination of any insurance coverage
required to be maintained by Mortgagor under this Mortgage or any of the other
Security Instruments.
     8.8. The Mortgaged Property or any part thereof or any interest therein is
conveyed, voluntarily encumbered or otherwise transferred directly or indirectly
in any way without the prior written consent of Mortgagee.
     8.9. If any notice of responsibility, notice of violation, notice letter or
other similar notice or claim is issued or filed by the EPA or any State Agency
against Mortgagor or the Mortgaged Property under any of the Hazardous Waste
Laws and within sixty (60) days after the issuance or filing thereof either
(a) the condition referenced therein is not cured or (b) a consent agreement
reasonably satisfactory to Mortgagee has not been entered into between Mortgagor
and the EPA or the State Agency in question.
     8.10. Breach of, or the proving false or misleading, in any material
respect, of any representation or warranty now or hereafter made to Mortgagee by
on behalf of, or for the benefit of Mortgagor, or contained in:
               (a) any of the Security Instruments or Other Documents;
               (b) the Note; or
               (c) any loan application, statement, financial statement,
certificate or other document, agreement or instrument furnished, signed or
executed in connection herewith by, on behalf of, or for the benefit of
Mortgagor.
     8.11. The occurrence of any “event of default” under any document,
agreement or instrument now or hereafter (a) evidencing or securing any other
obligation or indebtedness of Mortgagor or any Other Liable Party to Mortgagee
now existing or hereafter arising or (b) evidencing any obligation or other
indebtedness secured in whole or in part by any or all of the property covered
by any of the Security Instruments, or the nonpayment nonperformance or
nonobservance of any of the covenants, agreements or conditions of any such
documents, agreements or instruments, which nonpayment, nonperformance or
nonobservance shall have continued beyond the expiration of any applicable grace
or notice period, or the occurrence of any event or condition which would
entitle the obligee of or under any such documents, agreements or instruments to
exercise any of its remedies thereunder.
     8.12. Nonpayment of any indebtedness of the Mortgagor or any Other Liable
Party (other than the Note or other indebtedness referred to in the preceding
subsection) if the effect of such nonpayment is to accelerate the maturity of
such indebtedness or to permit the holder thereof to cause such indebtedness to
become due prior to the stated maturity thereof, or if any other indebtedness,
the validity of which is not being contested in good faith by appropriate
proceedings, is not paid when due and payable in accordance with the terms of
such indebtedness or customary trade practice.

32



--------------------------------------------------------------------------------



 



     8.13. (a) (i) The insolvency or inability of Mortgagor or any Other Liable
Party to pay his or its debts as they mature; (ii) the appointment of a
receiver, trustee, custodian or other fiduciary, for, or for any of the property
of, Mortgagor or any Other Liable Party; (iii) the making of an assignment for
the benefit of creditors, or the making of or entering into a trust mortgage or
deed or other instrument of similar import for the benefit of creditors, by
Mortgagor or any Other Liable Party; or (iv) the convening of a meeting of the
creditors, or the selection of a committee representing the creditors of
Mortgagor or any Other Liable Party; or
          (b) The filing of a petition, complaint, motion or other pleading
seeking any relief under any receivership, insolvency, or debtor relief law, or
seeking any readjustment of indebtedness, reorganization, composition, extension
or any similar type of relief, or the filing of a petition, complaint, or motion
under any chapter of the Bankruptcy Code, by Mortgagor or any Other Liable
Party; or
          (c) The filing of a petition, complaint, motion or other pleading
seeking any relief under any receivership, insolvency, or debtor relief law, or
under any chapter of the Bankruptcy Code, or seeking any readjustment of
indebtedness, reorganization, composition, extension or any similar type of
relief, or the entry of any order for relief under any chapter of the Bankruptcy
Code, against Mortgagor or any Other Liable Party; provided, however, that if
Mortgagor shall immediately notify Mortgagee in writing of the filing of any
such petition complaint, motion or other pleading against Mortgagor or any Other
Liable Party, and shall provide evidence satisfactory to Mortgagee that
Mortgagor or such Other Liable Party, as the case may be, has in good faith and
within ten (10) days after the filing of any such petition, complaint, motion or
other pleading filed an answer thereto contesting same, then there shall be no
Event of Default under this subparagraph (c) until the earliest of (i) the entry
of an order for relief or a judgment under any proceedings referred to in this
subparagraph (c), (ii) the appointment of a receiver, trustee, custodian or
other fiduciary in any such proceeding or (iii) the expiration of a period of
thirty (30) days, at the end of which such petition, complaint, motion or other
pleading remains undismissed; or
          (d) The entry of any judgment against, or the attachment or
garnishment of any of the property, goods or credits of, Mortgagor or any Other
Liable Party which remains unpaid, unstayed, undismissed or unbonded for a
period of thirty (30) days; or if any foreclosure is instituted (by judicial
proceedings, by publication of notice pursuant to a power of sale or otherwise)
against Mortgagor under any mortgage, deed of trust or security agreement
granted by Mortgagor and is not dismissed or terminated for a period of fifteen
(15) days.
     8.14. The dissolution, liquidation or termination of existence of Mortgagor
or any Other Liable Party or a sale of assets of Mortgagor or any other Liable
Party out of the ordinary course of business.
     8.15. Any material adverse change in the financial condition of, or any act
or omission of Mortgagor or any Other Liable Party, or any act or omission of
any officer or director of Mortgagor or any Other Liable Party which leads
Mortgagee reasonably to believe that performance of any of the covenants,
agreements, or conditions of the Note, any of the Security Instruments or any
Other Document, is or may be substantially impaired.

33



--------------------------------------------------------------------------------



 



     8.16. The death, incompetence, or incapacity to act of any Guarantor,
unless a replacement guarantor is provided by Mortgagor within ninety (90) days
of such death, which replacement guarantor shall be acceptable to Mortgagee in
its sole discretion and which replacement guarantor, together with the other
Guarantor, satisfies the financial covenants set forth in the Security
Instruments.
     8.17. Except as permitted by Section 5.13 herein, (a) the transfer of any
membership interest in Mortgagor or (b) the transfer of any membership interest
in Mortgagor held directly or indirectly, through one or more intermediate
entities, by any Guarantor or (c) the dilution of the percentage membership
interest in Mortgagor held directly or indirectly, through one or more
intermediate entities, by any Guarantor, without the prior written consent of
Mortgagee.
     8.18. The merger or consolidation with any entity by Mortgagor, or the
transfer of any of the membership interests of Mortgagor by any of the present
members thereof or dilution of the percentage of the membership interests in
Mortgagor held by any of the present members thereof, or the acquisition of any
of the membership interests of Mortgagor by any person, corporation or entity
not presently a member thereof, without the prior written consent of Mortgagee.
     8.19. If Mortgagor shall breach the financial covenants set forth in the
Note beyond any applicable cure period.
     8.20. If Mortgagor fails to promptly notify Mortgagee, in writing, and in
any event within ten (10) days, of the occurrence of any event or condition of
which Mortgagor is aware which constitutes a Default Condition, and together
with such notice, furnish a written statement to Mortgagee which shall set forth
the details of any action Mortgagor proposes to take with respect thereto.
     8.21. If any Hedging Agreement (i) fails or ceases in any respect to be in
full force and effect and to be continuing, (ii) is terminated, (iii) is
disputed or (iv) becomes invalid or unenforceable based on Mortgagor’s default
thereunder.
     8.22. If it becomes unlawful under the laws of the State of New York for
Mortgagor to perform all or any of Mortgagor’s obligations under any Hedging
Agreement.
     8.23. If any Hedging Agreement is not, or is alleged by Mortgagor not to
be, binding on or enforceable against Mortgagor or effective to create the
security intended to be created by it.
     Section 9. Remedies.
     9.1. Rights Upon Default.
     Upon the occurrence of any Event of Default beyond any applicable notice
and cure period hereunder, Mortgagee, in addition to the remedies provided
above, shall have each and every of the following rights and remedies, all of
which rights and remedies shall be cumulative

34



--------------------------------------------------------------------------------



 



and not exclusive and in addition to any and all other rights and/or remedies
granted to Mortgagee under this Mortgage, the Note, any of the other Security
Instruments or Other Documents:
          9.1.1 Mortgagee shall have the right forthwith, at its election, to
exercise any and all rights and remedies available to it at law or in equity.
          9.1.2 Mortgagee shall have the right forthwith, at its election, and
without further notice or demand (except as otherwise specifically provided in
the Note, this Mortgage or the other Security Instruments) and without the
commencement of any action to foreclose this Mortgage or exercise any power of
sale Mortgagee may have under this Mortgage, to enter immediately upon and take
possession of the Mortgaged Property, or any part thereof, without further
consent or assignment by Mortgagor, and to do, execute and perform any act,
deed, matter or thing whatsoever that ought to be done, executed and performed
in and about or with respect to the Mortgaged Property and the leasing,
management, or operation thereof as fully as Mortgagor might do, including,
without limitation, the right to institute summary proceedings against any
Lessee who shall fail to comply with the provisions of the applicable Lease,
with the right to lease the Mortgaged Property, or any part thereof, and to
collect and receive all of the Rents, issues and profits, and all other amounts
past due or to become due to Mortgagor by reason of its ownership of the
Mortgaged Property and to apply the same, after the payment of all necessary
charges and expenses in connection with the operation of the Mortgaged Property
(including, without limitation, any managing agent’s commission, at the option
of Mortgagee), on account of the Obligations. If Mortgagor or any other person
claiming by, through or under it, (other than any Lessee whose tenancy Mortgagee
has agreed not to disturb or whose tenancy Mortgagee, in its sole and
uncontrolled discretion, is willing not to disturb) are occupying all or any
part of the Mortgaged Property, it is hereby agreed that Mortgagor and such
other persons shall either immediately surrender possession of the Mortgaged
Property to Mortgagee and vacate the premises so occupied or pay a reasonable
rental for the use thereof, monthly in advance, to Mortgagee.
          9.1.3 Mortgagee shall have the right to seek the immediate appointment
by any court of competent jurisdiction of a receiver for the Mortgaged Property
and the business of Mortgagor in connection therewith and of the Rents and
profits arising therefrom, which receiver shall be entitled to immediate
possession of the entire Mortgaged Property, whether or not occupied by
Mortgagor. Mortgagee shall be entitled to the appointment of such a receiver as
a matter of right without consideration of the value of the Mortgaged Property
or other security for the Obligations or the solvency of any person or
corporation liable for the payment thereof. If Mortgagor is then in possession
of the Mortgaged Property or any part thereof, Mortgagor shall immediately, upon
the appointment of such receiver, vacate the Mortgaged Property or such part
thereof, as the case may be, or pay a reasonable rental for the use thereof
during such receivership, the amount of such rental to be agreed upon between
said receiver and Mortgagor or to be fixed by the court in which said receiver
shall have been appointed; and the relationship between said receiver and
Mortgagor shall be that of landlord and tenant.
          9.1.4 Mortgagee, to the extent permitted by law, may choose to utilize
the procedures set forth in Article 14 of the Real Property Actions and
Proceedings Law and

35



--------------------------------------------------------------------------------



 



commence a non-judicial foreclosure by power of sale of this Mortgage. To the
extent permitted by law, Mortgagor waives any right granted pursuant to
Section 1421, or any other provision of the Real Property Actions and
Proceedings Law, to challenge Mortgagee’s election to enforce this Mortgage by
means of such non-judicial power of sale unless Mortgagor in good faith believes
there is one or more specific factual, meritorious defenses to the foreclosure
action.
     9.2. Mortgagee’s Right to Release and Negotiate.
     Without affecting the liability of Mortgagor or any Other Liable Party
(except any person expressly released in writing), and without affecting any
lien or other security not expressly released in writing, Mortgagee, at any time
and from time to time, either before or after maturity of the Note, irrespective
of whether any Default Condition then exists and without notice or consent, may
do any one or more of the following:
          (a) release any person liable for payment of or performance of any or
all of the Obligations;
          (b) make any agreement extending the time, or otherwise altering the
terms of payment of the Obligations or any part thereof, or modifying or waiving
any of the Obligations, or subordinating, modifying or otherwise dealing with
the lien or liens securing payment of the Obligations;
          (c) exercise or refrain from exercising or waive any right Mortgagee
may have;
          (d) accept additional security of any kind;
          (e) release or otherwise deal with any property, real or personal,
securing the Obligations or any part thereof, including all or any part of the
Mortgaged Property; and
          (f) (in the event of any conveyance of Mortgagor’s interest in the
Mortgaged Property to parties not appearing in this instrument), deal with such
successor or successors in interest with reference to this Mortgage and the
Obligations secured hereby, either by way of forbearance on the part of
Mortgagee or extension of the time of payment of the Note or any other sum
forming part of the Obligations, or otherwise, without in any way modifying or
affecting the conveyance under this Mortgage or the original liability of
Mortgagor for the Obligations, either in whole or in part. Nothing in this
subsection, however, shall be deemed a consent by Mortgagee to the conveyance by
Mortgagor of any interest in the Mortgaged Property.
     9.3. Mortgagor to Surrender Possession.
     In the event of any sale of the Mortgaged Property under the provisions
hereof, Mortgagor shall forthwith surrender possession thereof to the purchaser.
Upon failure to do so, Mortgagor shall thereupon be a tenant at sufferance of
such purchaser, and upon its failure to surrender possession of the Mortgaged
Property upon demand, such purchaser, his heirs, legal

36



--------------------------------------------------------------------------------



 



representatives, successors or assigns, shall be entitled to institute and
maintain an appropriate action for possession of the Mortgaged Property.
     9.4. Uniform Commercial Code. Upon the occurrence of any Event of Default,
Mortgagee shall have and may exercise all of the rights and remedies of a
secured party under the Uniform Commercial Code then in effect in the state in
which the Premises is located. Without limiting the generality of the foregoing:
               (a) Mortgagee, at its option, pursuant to the applicable
provisions of Article 9 of the Uniform Commercial Code, may proceed as to both
the real and personal property covered by this Mortgage in accordance with its
rights and remedies in respect of said real property, in which event (i) the
other provisions of the Uniform Commercial Code shall not apply to disposition
of the Collateral, and (ii) the sale of the Collateral in conjunction with and
as one parcel with said real estate shall be deemed to be a commercially
reasonable manner of sale; or
               (b) Mortgagee, at its option, may proceed as to the Collateral
separately from said real property, in which event the requirement of reasonable
notice shall be met by mailing notice of the sale, postage prepaid, to Mortgagor
or any other person entitled thereto at least ten (10) days before the time of
the sale or other disposition of any of the Collateral.
     Section 10. Miscellaneous.
     10.1. Notices. Any notice, demand, request, instruction, document, or other
communication to be given under or in connection with this Mortgage shall be in
writing and hand-delivered, receipt requested or sent by registered or certified
mail, postage prepaid, return receipt requested, or sent by Federal Express or
other similar courier service, addressed as follows:
     If to Mortgagee:
          Anglo Irish Bank Corporation plc
          Stephen Court
          18/21 St. Stephen’s Green
          Dublin 2, Ireland
          Attn: Owen O’Neill, Director
     Copy by ordinary
     first class mail to:
          Anglo Irish New York Corporation
          222 East 41st Street, 24th Floor
          New York, New York 10017
          Attn: Peter Lennon, Vice President
          and

37



--------------------------------------------------------------------------------



 



          Sullivan & Worcester LLP
          1290 Avenue of the Americas
          New York, New York 10104
          Attn: Hugh P. Finnegan, Esq.
     If to Mortgagor:
          Acadia Tarrytown LLC
          c/o Acadia Realty Trust
          1311 Mamaroneck Avenue, Suite 260
          White Plains, New York 10605
          Attn.: Robert Masters, Esq.
     Copy by ordinary
     first class mail to:
          Acadia Realty Trust
          1311 Mamaroneck Avenue, Suite 260
          White Plains, New York 10605
          Attn.: Robert Masters, Esq.
Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other party in the manner herein
provided for giving notice. Any such notice, demand, request, or other
communication shall be deemed given when mailed as aforesaid.
     10.2. Captions. The captions in this Mortgage are for convenience and
reference only and do not define, limit or describe the scope of the provisions
hereof.
     10.3. Modifications. The provisions of this Mortgage may be modified or
terminated only in a writing signed by Mortgagor and Mortgagee.
     10.4. Non-Waiver. Mortgagee shall not be deemed to have waived or amended
any of its rights or remedies under any of the Loan Documents unless such waiver
or amendment be in writing and signed by it. No delay or omission on the part of
Mortgagee in exercising any such right or remedy shall operate as a waiver of
such right or remedy or any other right or remedy. A waiver on any one occasion
shall not be construed as a bar to or a waiver of the same right or remedy on
any future occasion. Without limiting the generality of the foregoing, the
acceptance by Mortgagee of any sum after the occurrence of any Event of Default
shall not constitute a waiver of the right to require prompt performance of all
of the covenants and conditions contained in the Loan Documents. The acceptance
by Mortgagee of any sum less than the sum then due shall be deemed an acceptance
on account only and shall not constitute a waiver of the obligation of Mortgagor
to pay the entire sum then due, and Mortgagor’s failure to pay said entire sum
due shall be and continue to be an Event of Default notwithstanding such
acceptance of such lesser amount on account, and Mortgagee shall be entitled at
all times thereafter to

38



--------------------------------------------------------------------------------



 



exercise all rights and remedies conferred upon it following an Event of
Default, notwithstanding the acceptance by Mortgagee thereafter of future sums
on account.
     10.5. Cumlative Nature of Rights and Remedies. The rights and remedies
provided Mortgagee in the Loan Documents and any of them, or otherwise available
by law, shall be cumulative and may be exercised concurrently or successively.
Any one or more of such rights or remedies may be exercised by Mortgagee, at its
option, without regard to the adequacy of its security.
     10.6. Limitation of Third-Party Rights. The Mortgagor and Mortgagee do not
intend the benefits of any one or more of the Loan Documents to inure to, or
otherwise exist for, the benefit of any third party who has a contractual
relationship with Mortgagor, who is a creditor of Mortgagor with respect to the
Mortgaged Property, or any part thereof, or who otherwise succeeds to
Mortgagor’s interest or rights, and none of the Loan Documents shall be
construed to make or render Mortgagee liable to any materialman, supplier,
contractor, subcontractor, successor in title to the Mortgaged Property, or any
part thereof, or any Lessee, or for debts or claims accruing to any such persons
against Mortgagor. Notwithstanding anything contained in any of the Loan
Documents, or any conduct or course of conduct by Mortgagor or Mortgagee or
both, whether before or after signing this Mortgage, none of the Loan Documents
shall be construed as creating any right, claim or cause of action against
Mortgagee, or any of its officers, directors, agents or employees, in favor of
any materialman, supplier, contractor, subcontractor, successor in title to the
Mortgaged Property, or any part thereof, or any Lessee or to any other person,
corporation or other entity, other than Mortgagor.
     10.7. Interpretation. Mortgagor acknowledges that Mortgagor, Mortgagee and
their respective counsel have reviewed and revised the Loan Documents and the
Commitment Letter and agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of the Loan Documents or said Commitment Letter.
     10.8. Assignability of Mortgagee’s Interest. Mortgagee may assign,
negotiate, or pledge all or any portion of its rights under the Loan Documents
or any of them, and, in case of such assignment, Mortgagor shall accord full
recognition thereto. Without limiting the generality of the foregoing, Mortgagee
shall have the right to sell or otherwise grant participations in the Loan to
one or more of the participating financial institutions and to disclose all
information in its possession with respect to Mortgagor and the Mortgaged
Property to such institutions; Mortgagor shall cooperate with Mortgagee, if
requested by Mortgagee, with respect to any of Mortgagee’s efforts to obtain
such participants.
     10.9. Integration. The Loan Documents and the Commitment Letter reflect the
entire agreement between Mortgagor and Mortgagee; provided, however, to the
extent there shall exist a conflict between any term or provision of the
Commitment Letter and any term or provision of the Loan Documents, the term or
provision of the Loan Documents shall prevail.

39



--------------------------------------------------------------------------------



 



     10.10. Singular Includes Plural. Every word herein purporting to the neuter
gender only shall extend to and include males and females and every word herein
importing the singular number only shall be construed to extend to and include
the plural number also.
     10.11. Severability. In the event any term or provision of this Mortgage or
the application thereof to any person or circumstance shall, to any extent, be
held invalid or unenforceable, the remainder of this Mortgage or the application
of such term or provision to persons or circumstances other than those to which
it is held invalid or unenforceable, shall be valid and enforceable to the
fullest extend permitted by law.
     10.12. Governing Law. This Mortgage shall be construed in accordance with
and governed by the laws of the State of New York in the United States of
America, without resort to that state’s conflict of laws rules.
     10.13. Incorporation of Exhibits. All Exhibits referred to in this Mortgage
are by such references fully incorporated herein.
     10.14. Successors and Assigns Bound. This Mortgage shall inure to the
benefit of and be binding on the successors and assigns of Mortgagee and the
heirs, legal representatives, successors and assigns of Mortgagor; provided,
however, the foregoing shall not be deemed to allow any assignment by Mortgagor
in violation of the terms hereof.
     10.15. Waiver of Jury Trial. Mortgagor and Mortgagee by acceptance of this
Mortgage, expressly acknowledge and agree that the Loan involves a sophisticated
commercial real estate finance transaction and that disputes arising in
connection with the Loan would be most fairly resolved by a judge applying
applicable federal and state laws, rather than by arbitration rules or jury
trial. To the fullest extent permitted by law, Mortgagor hereby waives, for
Mortgagor and Mortgagor’s heirs, legal representatives, successors and assigns,
and by acceptance of this Mortgage, Mortgagee hereby waives, for itself, its
successors and assigns, any right to a trial by jury in respect to any
litigation directly or indirectly arising out of, under, or in connection with
this Mortgage, the Note or any of the other Loan Documents. Mortgagor hereby
(a) certifies that no employee, attorney or other agent or representative of
Mortgagee has represented, expressly or otherwise, that Mortgagee, in the event
of litigation, would not seek to enforce the foregoing waiver, and
(b) acknowledges that Mortgagee has been induced to make the Loan, by, among
other things, the waiver, acknowledgments and certification contained in this
subsection.
     Section 11. State of New York Provisions.
     11.1. Non-Residential Property. This Mortgage does not cover real property
principally improved by one or more structures containing in the aggregate six
(6) or less residential dwelling units having their own separate cooking
facilities.

40



--------------------------------------------------------------------------------



 



     11.2. Trust Fund. Pursuant to Section 13 of the Lien Law of New York,
Mortgagor shall receive the advances secured by this Mortgage and shall hold the
right to receive such advances as a trust fund to be applied first for the
purpose of paying the cost of any improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.
     11.3. Liability. If Mortgagor consists of more than one person or entity,
the obligations and liabilities of each such person or entity hereunder shall be
joint and several.
     11.4. Multiple Parcels. In addition to all other rights and remedies of
Mortgagee set forth herein, upon the occurrence of an Event of Default,
Mortgagee may institute a non-judicial foreclosure proceeding in compliance with
applicable law in effect on the date foreclosure is commenced (including,
without limitation, non-judicial foreclosure proceedings pursuant to New York
Real Property Actions and Proceedings § 1401 et seq.) for Mortgagee to sell the
Premises either as a whole or in separate parcels as Mortgagee may determine at
public sale or sales to the highest bidder for cash, in order to pay the
Indebtedness. If the Premises is sold as separate parcels, Mortgagee may direct
the order in which the parcels are sold. Mortgagee shall deliver to the
purchaser a Mortgagee’s deed or deeds without covenant or warranty, express or
implied. Mortgagee may postpone the sale of all or any portion of the Premises
by public announcement at the time and place of sale, and from time to time may
further postpone the sale by public announcement in accordance with applicable
law.
     11.5. Maximum Amount Secured. Notwithstanding anything contained herein to
the contrary, the maximum amount of indebtedness secured by this Mortgage at
execution or which under any contingency may become secured hereby at any time
hereafter is (i) the principal sum of NINE MILLION EIGHT HUNDRED THOUSAND AND
00/100 DOLLARS (US$9,800,000.00) plus interest and late charges thereon (at such
rates as provided for in the Note or herein, as applicable), plus (ii) amounts
expended by Mortgagee to maintain the lien of this Mortgage or to protect the
property secured by this Mortgage, including, without limitation, amounts in
respect of insurance premiums, real estate taxes, litigation expenses to
prosecute or defend the rights, remedies and lien of this Mortgage or title to
the Mortgaged Property secured hereby, and any costs, charges or amounts to
which Mortgagee becomes subrogated upon payment, whether under recognized
principles of law or equity or under express statutory authority, together with
interest on all the foregoing amounts at such rates as provided for in the Note
or herein, as applicable.
[remainder of page intentionally left blank]

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed,
under seal, hereunto duly authorized, as of the date first above written.

            ACADIA TARRYTOWN LLC,
formerly known as
Acadia-Noddle Tarrytown Development Co., LLC,
a New York limited liability company
      By:           Name:   Robert Masters        Title:   Senior Vice
President     

State of                        )
                                     : ss:
County of                     )
     On this ___ day of                     , 2007, before me, the undersigned
notary public, personally appeared Robert Masters, proved to me through
satisfactory evidence of identification, which were
                                        , to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose.

                             (official signature and seal of notary)           

Execution Page-Mortgage Consolidation and Modification Agreement

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Legal Description

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Permitted Encumbrances

 



--------------------------------------------------------------------------------



 



EXHIBIT C
The term “Notes” shall mean all of the notes secured by the mortgages set forth
below and “Mortgages” shall mean, collectively:
     1. Mortgage made by RMC Development Company, LLC in favor of Emigrant
Savings Bank in the principal amount of $2,000,000.00, dated as of September 9,
1999 and recorded April 25, 2000 in the Office of the County Clerk, Westchester
County (the “Register’s Office”) under Control Number 400410557, as assigned by
Assignment of Mortgage made by Emigrant Savings Bank to Acadia Realty Limited
Partnership, dated May 13, 2004 and recorded April 8, 2005 in the Register’s
Office under Control Number 450620831, and as further assigned by an Assignment
of Mortgage made by Acadia Realty Limited Partnership to Mortgagee, dated as of
October 30, 2007 and intended to be recorded in the Register’s Office
simultaneously herewith.
     2. Mortgage, dated the date hereof, in the principal amount of
$7,940,521.39, executed by Mortgagor in favor of Mortgagee and intended to be
recorded in the Register’s Office simultaneously herewith.

 